     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 1 of 116




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                     )
OKLAHOMA LAW ENFORCEMENT             )   Case No. 1:18-cv-03021-JMF
RETIREMENT SYSTEM ET AL              )
                                     )   CLASS ACTION
                     Plaintiff,      )
                                     )   SECOND AMENDED COMPLAINT
    vs.                              )   FOR VIOLATION OF THE FEDERAL
                                     )   SECURITIES LAWS
TELEFONAKTIEBOLAGET LM ERICSSON      )
ET AL.,                              )   DEMAND FOR JURY TRIAL
                                     )
                     Defendants.     )
                                     )
         Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 2 of 116



                                                TABLE OF CONTENTS

I.      NATURE OF THE ACTION ............................................................................................. 1 

II.     JURISDICTION AND VENUE ....................................................................................... 14 

III.    PARTIES AND OTHER KEY ACTORS ........................................................................ 15 

        A.       Plaintiffs ................................................................................................................ 15 

        B.       Defendants ............................................................................................................ 16 

IV.     CONTROL PERSON ALLEGATIONS........................................................................... 17 

V.      SUBSTANTIVE ALLEGATIONS .................................................................................. 21 

        A.       Overview of Ericsson’s Business.......................................................................... 21 

                 1.         Ericsson’s Evolving Reporting Structure.................................................. 22 

                 2.         Ericsson’s Businesses ............................................................................... 25 

                            (a)        Ericsson’s Network Rollout Contracts.......................................... 25 

                            (b)        Ericsson’s Managed Services Business ........................................ 28 

        B.       Ericsson Represents that It Complies with Accounting Standards ....................... 31 

                 1.         Recognition of Expenses........................................................................... 33 

                 2.         Recognition of Revenue ............................................................................ 35 

        C.       Ericsson Fails to Adequately Account for Its Contracts ....................................... 37 

                 1.         Ericsson’s Practice of Improperly Accounting for Costs ......................... 37 

                 2.         Ericsson’s Practice of Prematurely Recognizing Revenue ....................... 50 

        D.       Ericsson’s Fraudulent Scheme Is Revealed .......................................................... 51 

                 1.         July 17, 2016 – SvD Article Partially Reveals that Ericsson Was
                            Prematurely Recognizing Revenue ........................................................... 51 

                 2.         1Q2017 – Partial Disclosure of Unprofitable Contracts ........................... 53 

                 3.         2Q2017 – Full Disclosure of Unprofitable Contracts ............................... 59 

VI.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
        AND OMISSIONS DURING THE CLASS PERIOD ..................................................... 65 


                                                                    i
         Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 3 of 116



        A.    Reporting on the Year 2013 .................................................................................. 65 

        B.    Reporting on the Year 2014 .................................................................................. 71 

        C.    Reporting on the Year 2015 .................................................................................. 76 

        D.    Reporting on the Year 2016 & SvD Article Response ......................................... 80 

              1.         April 21, 2016—Ericsson Publishes 1Q2016 Results .............................. 80 

              2.         July 18, 2016—Ericsson Publishes Response to the SvD Article ............ 82 

              3.         July 19, 2016—Ericsson Publishes 2Q2016 Results ................................ 83 

              4.         October 21, 2016—Ericsson Publishes 3Q2016 Results .......................... 85 

              5.         January 26, 2017—Ericsson Publishes 4Q2016 Results .......................... 85 

              6.         March 3, 2017 and April 26, 2017—Ericsson Publishes 2016
                         Annual Report ........................................................................................... 86 

        E.    Disclosures of Provisions and 1Q2017 Results .................................................... 89 

              1.         Initial Disclosure of Contract Provisions .................................................. 89 

              2.         April 25, 2017—1Q2017 Financial Results.............................................. 91 

        F.    Ericsson Mispresented Information Regarding Scoping and Thereby
              Assumed a Duty to Disclose Its Scoping and Revenue Recognition
              Practices ................................................................................................................ 93 

        G.    Ericsson Had an Independent and Affirmative Obligation to Disclose
              Trends and Uncertainties in Its Forms 20-F During the Class Period .................. 94 

VII.    ADDITIONAL ALLEGATIONS SUPPORTING DEFENDANTS’ SCIENTER........... 95 

        A.    The Fraud Was a Widespread and Pervasive Corporate Scheme Directed
              from the Highest Levels of Management.............................................................. 96 

        B.    Defendants Had Access to and Reviewed Information Concerning
              Ericsson’s Long-Term Contracts .......................................................................... 98 

        C.    The Magnitude of the Fraud and the Timing of the Provisions and Write-
              Downs Support Scienter ....................................................................................... 98 

        D.    The SvD Article and Response Demonstrate Defendants’ Scienter ..................... 99 

        E.    The Misstatements Relate to Ericsson’s Core Operations and Further
              Demonstrate Defendants’ Scienter ....................................................................... 99 


                                                                ii
           Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 4 of 116



          F.        The SOX Certifications Support a Finding of Scienter ...................................... 100 

VIII.  LOSS CAUSATION ....................................................................................................... 100 

IX.       APPLICATION OF THE PRESUMPTION OF RELIANCE ........................................ 102 

X.        NO SAFE HARBOR ...................................................................................................... 103 

XI.       CLASS ACTION ALLEGATIONS ............................................................................... 104 

COUNT I Violation of §10(b) of the Exchange Act and Rule 10b-5 Promulgated
    Thereunder Against All Defendants ............................................................................... 106 

COUNT II Violation of §20(a) of the Exchange Act Against the Individual Defendants ......... 108 

XII.      PRAYER FOR RELIEF ................................................................................................. 110 

XIII.  JURY DEMAND ............................................................................................................ 111 




                                                                iii
           Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 5 of 116



          Lead Plaintiff Oklahoma Law Enforcement Retirement System (“Lead Plaintiff”) and

plaintiff Greater Pennsylvania Carpenters’ Pension Fund (“Plaintiff,” and together with Lead

Plaintiff, “Plaintiffs”), individually and on behalf of all others similarly situated, allege the

following upon personal knowledge as to those allegations concerning themselves and, as to all

other matters, upon the investigation of its counsel, which included, without limitation:

(a) review and analysis of public filings made by defendant Telefonaktiebolaget LM Ericsson

(“Ericsson” or the “Company”) with the U.S. Securities and Exchange Commission (“SEC”);

(b) review and analysis of press releases and publications approved and/or disseminated by

defendants Hans Vestberg, Börje E. Ekholm, Carl Mellander, Magnus Mandersson, and Jan

Frykhammar (collectively, the “Individual Defendants”) and Ericsson (together, with the

Individual Defendants, the “Defendants”); (c) review of news articles and financial analyst

reports; (d) interviews with former employees of Ericsson; and (e) review of publicly available

data, including data made available through Bloomberg L.P. Plaintiffs believe that substantial

additional evidentiary support exists for the allegations herein and will be revealed after they

have a reasonable opportunity to conduct discovery.

I.        NATURE OF THE ACTION

            1.      This is a federal securities class action on behalf of all purchasers of the

     American Depositary Shares (the “ADS”) of Ericsson between April 24, 2013 and July 17,

     2017, inclusive (the “Class Period”), seeking to pursue remedies against Defendants under

     Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and

     Rule l0b-5 promulgated thereunder (17 C.F.R. §240.10b-5).

            2.      Ericsson provides networking hardware and services to telecommunications

     companies, like cellular phone providers, around the world. At least two-thirds of its business

     involves providing services to customers through large, multi-year contracts. Due to this
          Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 6 of 116



    reliance on long-term contracts, it was extremely important for Ericsson to provide investors

    with accurate information about its performance under those contracts, as well as the risks and

    uncertainties associated with them.

           3.      During the Class Period, Defendants orchestrated a fraudulent scheme to

    misrepresent Ericsson’s true financial condition by inaccurately accounting for its long-term

    contracts and by making false statements regarding those contracts. When the truth was

    revealed, those who purchased Ericsson’s ADS during the Class Period lost hundreds of

    millions of dollars.

           4.      While Defendants’ fraud was not limited to any one of Ericsson’s businesses,

    the misconduct alleged herein is most clearly illustrated with reference to the Company’s

    Managed Services business. This business involved designing, building, and operating its

    customers’ communications networks. During the Class Period, Ericsson operated networks

    with over a billion end-user subscribers, through more than 300 Managed Services contracts.

    By 2017, Managed Services contracts accounted for 12% of Ericsson’s annual net sales.

           5.      In its 2015 Annual Report,1 Ericsson explained that Managed Services projects

    typically have “lower profitability” during their initial phase, but then move on to the phase

    with “improved profitability.” However, the report also stated that Ericsson had improved this

    business and “shortened the initial phases” and that about 75% of its contracts were in the

    optimization phase, which had “a beneficial effect on earnings.” In its 2016 Annual Report,

    Ericsson informed investors, without qualification, that the pre-optimization phase lasts no

    more than 1.5 years and stated that these contracts “normally” last 5-7 years.

1
     Annual and periodic reports are referred to by the period over which they report. For example,
Ericsson’s 2015 Annual Report refers to the report covering the fiscal year that ended on December 31,
2015, which was published on April 4, 2016. Unless otherwise noted, references to annual reports refer
to the Form 20-F filed with the SEC, and all of its exhibits, including the English-language version of the
Company’s Swedish annual report.


                                                     2
          Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 7 of 116



           6.       Ericsson also reported in its annual reports throughout the Class Period that it

    complied with International Financial Reporting Standards (“IFRS”), which requires the

    Company to “immediately” recognize a project’s loss at the very point in time it was

    “probable” that total expected project costs would exceed total contract revenue. This rule is a

    conservative accounting principle that compliments, and extends beyond, the principle that

    (with certain exceptions) a company generally should account for expenses as they arise.

    Ericsson directly represented that “[t]he profitability of contracts is periodically assessed, and

    provisions for any estimated losses are made immediately when losses are probable.”

    (Emphasis added).

           7.      Contrary to these representations—that Ericsson takes on contracts that are

    profitable through most of their life-cycle and that it immediately accounted for contractual

    losses—and unbeknownst to investors, the Company had amassed a portfolio of loss-making

    contracts during the Class Period. In 2017, the Company ultimately disclosed the troubled

    condition of its contracts—as well as the impact those “loss-leading” contracts would have on

    the Company—and former employees of Ericsson have explained the details of the Company’s

    improper conduct. These former employees describe a scheme to avoid recognizing the true

    financial condition of Ericsson’s long-term contracts that consisted of four wrongful activities.

           8.      First, Ericsson entered into negative-value contracts in order to keep up the

    appearance that its businesses were successful. One former employee, a Chief Operating

    Officer for the Managed Services business in Africa (FE 6, introduced below), was familiar

    with at least 24 long-term service contracts that were entered into with the understanding that

    they were going to lose money. He2 explained that Ericsson did not care about the costs of



2
     All former employees are referred to herein using male pronouns, regardless of their actual gender.


                                                     3
          Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 8 of 116



    these contracts because it entered into them solely to gain market share and that this practice

    was going on for years. Other former employees confirmed that they also were aware that

    Ericsson would enter into low or negative margin contracts. As explained by one former

    employee (FE 7, introduced below), Ericsson would often use loss-leader contracts as a

    strategy to pursue larger projects from the customer. That former employee detailed that the

    decision to enter into these contracts was made by Swedish headquarters. Significantly,

    Ericsson failed to publicly disclose its usual and customary practice of entering into loss-leader

    contracts, just as it failed to disclose to investors the other misconduct described below.

           9.      Second, Ericsson would purposefully agree to complete a project for a customer

    with advance knowledge that the scope of the project far exceeded the budgeted costs. The

    Company’s improper scoping3 practices involved accepting a “fixed price” for a project and

    offering the customer an “open-ended commitment.” By scheduling costs for these contracts

    that did not reflect the actual scope of Ericsson’s obligations, the Company dramatically

    understated the true costs of its projects—and, consequently, deferred recognizing the costs

    associated with those loss-making contracts and failed to disclose its true financial condition to

    investors.

           10.     This practice, which was not disclosed to investors, had an obvious and

    predictable effect on Ericsson’s financial position and accounting. Because Ericsson chose not

    to “close the scope,” to use the parlance of the Company’s employees, its customer would

    repeatedly request additional services and the costs related to the contract would balloon. And

    because Ericsson had not baked the costs of these additional services into the “fixed price” of

    the contract, the contract would quickly become unprofitable, causing Ericsson’s margins to


3
    “Scoping” is a term often used by Ericsson and its employees to refer to defining, within a contract,
the scope of work that Ericsson would be required to perform under the agreement.


                                                     4
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 9 of 116



suffer. This was not a mistake that occurred in one or two contracts, but rather a conscious

business strategy that permeated the Company’s long-term contracts, causing massive losses

when Defendants concluded the Company could not continue to shoulder such costs.

       11.     One example of these “open-ended commitment” contracts, where Ericsson

chose not to “close the scope,” involved the installation of telecommunication equipment for

Verizon at Grand Central Terminal in New York. In 2012, Ericsson entered into the contract

with a purchase price of roughly $7.5 million and with scheduled costs of about $5-6 million.

By May 2017, the project had grown to $57 million in costs and by March of 2018, it had costs

of roughly $157 million. The project initially involved repairing “leaking fibers,” but the

customer added an antenna repair component, then an antenna installation component, and

finally, requested that Ericsson add an entirely new fiber-optic line. Because Ericsson left the

scope of the contract open-ended, it was unable to collect additional fees to compensate for

these costs. As one former employee (FE 1, introduced below) explained, Ericsson was not

concerned with these costs because its goal was to win more of Verizon’s business. This

practice allowed Ericsson to remain highly competitive in securing new contracts because it

created the impression for customers that the Company could provide far more work than the

contract price reflected.

       12.     This practice was misleading because it disguised the true value of Ericsson’s

contracts on its books. Scheduling costs that did not reflect the true scope of the contract

ensured that Ericsson was not adequately recognizing loss-making contracts immediately.

Additionally, through this practice, Ericsson signed what were essentially loss-leading

contracts without disclosing this fact. As explained below, this practice also meant that

Ericsson was prematurely recognizing revenue.




                                               5
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 10 of 116



       13.     Third, Ericsson improperly pushed project costs into future quarters, rather than

accounting for them immediately. As one former employee (FE 1) explained, employees

would roll costs into later quarters “simply to make numbers” and that this was “normal

practice.” He further explained that contracts with Verizon, one of Ericsson’s largest

customers, were “notorious” for having costs pushed into future quarters. Similarly, this

former employee explained that it was common to push costs related to AT&T into the next

quarter. He also observed Account Vice Presidents openly advocating for costs to be pushed

out in meetings.

       14.     Fourth, Ericsson prematurely recognized revenue. As one former employee

(FE 1) explained, Ericsson would manipulate its project milestones to prematurely claim

revenue associated with those projects. For example, that former employee explained that in

contracts with AT&T, Ericsson was required to complete certain project milestones before it

could recognize revenue and Ericsson would get AT&T to sign off on the milestone, even

when the task was not yet completed. In some cases, this went as far as putting equipment or

hardware needed for the milestone “on the loading dock,” so that Ericsson could falsely

indicate the milestone was met. That former employee also explained that the Company would

complete some of the project and then recognize revenue even though it was premature. This

employee further explained that the Company would take in revenue too quickly and

sometimes need to make reversal entries, if the customer ultimately cancelled the project.

Ericsson’s accounting system facilitated these practices—as another former employee (FE 9,

introduced below) explained, employees could recognize revenue with “just a few keystrokes.”

       15.     Ericsson also prematurely recognized revenue as a result of its improper

accounting of project costs. For its long-term contracts, Ericsson supposedly recognized




                                              6
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 11 of 116



revenue as a percent of project completion. Thus, for a fixed-price contract, Ericsson could

claim a percentage of that fixed-price as revenue, based on the percentage of the project it had

completed. Furthermore, under this system, Ericsson was generally supposed to calculate the

completion percentage, by dividing costs-to-date by the costs it had scheduled as expected for

the project. For example, if a project had costs-to-date of $10 million and scheduled costs of

$100 million, Ericsson could claim that the project was 10% complete; and if that total revenue

for the contract (as determined by the contract price) was $200 million, then Ericsson could

recognize $20 million in revenue—since that is 10% of $200 million.

       16.     However, if Ericsson purposefully understated the amount of work it would

actually need to complete in order to finish the project (by failing to “close the scope” of the

project), this formula would result in a misleading representation of how much of the project

had actually been completed. Using the Grand Central Terminal project as an example, as the

project expanded—from repairing leaking cables, to repairing antennas, then to installing

antennas, and finally to installing a new-optic line—costs dramatically increased from $5-6

million to $157 million. Thus, in a simplified model, when Ericsson performed its first

$1 million of work, it would have claimed to be about 18% done, and recorded $1.44 million in

revenue, as that would have been 18% of the $8 million contract price. However, Ericsson had

completed less than 1% of the project’s ultimate $157 million cost—and had Ericsson

accurately documented the true scope of the project, it should have recognized about only

$51,000 in revenue. Furthermore, Ericsson should have actually recognized the contract as

loss-making and claimed the entirety of the losses at the time of signing. However, the

conscious decision to improperly scope the project allowed the Company to count the contract

as a profit-making contract with a mere $5-6 million scheduled in costs.




                                                7
         Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 12 of 116



           17.     These improper practices occurred throughout Ericsson’s long-term contracts.

    Former employees explained that Ericsson had adopted an aggressive approach to acquiring

    service contracts with its customers. For example, Ericsson launched an internal campaign to

    promote more risk-seeking behavior with shirts reading “Do Not Feed the Gorilla.”4 A picture

    of the front and back of these shirts, provided by a former employee (FE 5, introduced below),

    is below:




           18.     Former employees of Ericsson explained that, under this risk-taking approach—

    which had the approval of Ericsson’s Head of North America—employees understood that

    “everything goes,” “all is forgiven,” that they needed to “make it work” (rather than revising

    project expectations), that they should not “worry about” cost overruns, and that they could

    “just sell and make it believable later.” Similarly, a former employee (FE 8, introduced



4
   This slogan appears to be a joke about removing a warning sign that had been urging people not to
engage in a risky activity—e.g., a zoo may have a sign warning “do not feed the gorilla”—and the
apparent joke is that Ericsson is encouraging its employees to do just that.


                                                   8
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 13 of 116



below), also described Ericsson’s “Bare Bone Tender Scoping” program, which set a goal of

scoping contracts as “slim and lean” as possible.

       19.     Throughout the Class Period, Defendants made various formal representations

that they were closely monitoring Ericsson’s business in such a way that would have alerted

them to these improper practices. For example, in their certifications pursuant to the Sarbanes-

Oxley Act of 2002 (“SOX”), Defendants represented that the Company had sufficient internal

controls to “ensure that material information relating to the Company” was made known to

them. Defendants also signed documents stating that the Company’s public filings provided a

fair view of its financial position, and stated that they periodically reviewed the profitability of

Ericsson’s contracts. Defendants themselves also admitted that they reviewed contracts and

costs associated with them quarterly to make sure provisions were being taken when

appropriate. Additionally, the former employees make clear that these issues were wide-

reaching and well known within Ericsson: by their accounts, there were excel sheets tracking

overruns, employees dedicated to visiting the problematic Managed Services projects, “report

cards” on profit and loss performance on service contracts, a report tracking efficiencies and

costs that was circulated quarterly, and regional reports on contract performance.

       20.     The truth about Ericsson’s fraudulent scheme began to emerge when, on

July 17, 2016, the major Swedish publication Svenska Dagbladet (“SvD”) published an article

(the “SvD Article”) reporting that concerns were growing internally at Ericsson due to the

Company’s use of aggressive accounting techniques. This article quoted insiders at Ericsson

who said that the Company had been prematurely recognizing revenue to maintain its

“reported” sales numbers, and that due to this, the “barns” were “virtually empty” because

“most of the long-term contracts have already been accounted for as sales.” In other words, the




                                                9
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 14 of 116



article alleged that Ericsson had projects that required continued work but were “virtually

empty,” because Ericsson had already booked the revenue. Booking this revenue was

problematic because Ericsson had not actually performed the work under the contract sufficient

to justify revenue recognition. The result of this practice, like all premature revenue

recognition schemes, was to artificially inflate Ericsson’s financial performance at earlier

points in time, such that, at a later point in time, its reported position would deflate—as it

would be forced to perform its obligations under the contracts without bringing in new

revenue.

       21.     The following day, Ericsson published a response to this article, denying the

claims and reiterating several aspects of its accounting practices. The SvD Article was

published in Swedish on a Sunday. On Monday, July 18, 2016, Ericsson ADS decreased from

$7.77 to $7.54 per share (an almost 3% drop), and on Tuesday, July 19, 2016, the ADS

decreased to $7.08 per share (an additional 6.1% drop)—on extraordinarily high volume of

nearly 12 million shares trading.

       22.     Following the publication of this article, Defendants continued to falsely claim

that Ericsson complied with accounting standards, continued to incorporate false numbers into

the Company’s financial statements, continued to misleadingly represent that the Company’s

contracts were successful and profitable, and continued to conceal their fraudulent scheme.

       23.     On March 28, 2017, Ericsson began to reveal the effects of its fraudulent

scheme to the market. Specifically, Ericsson issued a press release disclosing that “provisions

of an estimated SEK 7-9 b. will be required in Q1, triggered by recent negative developments

related to certain large customer projects.” In U.S. dollars, this provision was between $900




                                               10
          Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 15 of 116



    million and $1.16 billion.5 In this context, a provision is the same as a write-down and the total

    amount to be written down was hugely significant in comparison to Ericsson’s operations—

    indeed, even at the lower estimate of $900 million, it was more than three times greater than

    the Company’s entire 2016 profit! The need for this provision partially revealed Ericsson’s

    faulty accounting, which rendered its reported financials—including metrics such as net sales,

    cost of sales, gross income, gross margin, net income and profit margins—false and materially

    misleading. This news—that Ericsson was taking a substantial provision—caused the trading

    price of the Company’s ADS to drop by $0.24 (3.59%), to close on March 28, 2017 at $6.45

    per share—on unusually high volume of more than 7 million shares trading.

           24.     Later that day, Defendants Ekholm and Mellander reassured investors during a

    conference call that Defendant Ekholm and the Company’s management had “reviewed [the]

    contract portfolio and project portfolio” and this provision related only to “specific and certain

    of the large ones.” Defendant Ekholm further clarified that the provisions related to a “few”

    contracts. And during an earlier call, also held that day, he confirmed a leading question

    indicating that these provisions did not reflect a “structural problem” with its business, and

    thereby continued to assure investors this was a limited and contained incident.

           25.     On April 25, 2017, in its results for 1Q2017, Ericsson officially announced the

    previously forecasted provision at a value of SEK 8.4 billion ($1.08 billion US). Ericsson

    continued to euphemistically frame these provisions in terms of “recent negative

    developments,” but during the related conference calls, Defendants Ekholm and Mellander

    clarified that there was no extrinsic cause (e.g., rising commodity prices) behind these


5
    Throughout this complaint, figures in Swedish Krona (“SEK”) are often converted to U.S. dollars for
ease of reference at an exchange rate of 7.78 SEK to 1 U.S. dollar. This is the combined average of the
average exchange rates listed in Ericsson’s Annual Report for the years 2013-2017. The rates were 6.52,
6.89, 8.39, 8.56, 8.53 Swedish Krona to 1 U.S. dollar in 2013, 2014, 2015, 2016, 2017 respectively.


                                                   11
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 16 of 116



numbers. For example, when an analyst asked if the need for these provisions was “an

engineering issue” or an issue with what the “salesman promised,” Defendant Ekholm’s reply

focused on scoping, stating “it’s more our old ability to scope these projects.” Similarly,

Defendant Mellander answered a question about the cause of the provisions by stating that

“when it comes to scoping, we have learned a lot.” And when an analyst prodded, stating that

“it sounds like less than a change in the market or eroding market profile and more just a

learning curve on how to do these projects and how to scope them better,” Defendant Ekholm

responded: “That’s correct.”

       26.     Unsurprisingly, analysts responded negatively to this news. For example, on

March 29, 2017, Liberum stated that the need to take this provision “raises questions about

Ericsson’s internal controls and bidding processes.” Analysts from Kepler Cheuvreux referred

to “weaker-than-expected results globally in Q1 with very large one-offs, including a Jumbo

SEK8.4bn provision (linked to massive over-runs in services contracts).”

       27.     Furthermore, during the April 25, 2017 conference call, Defendants continued

to indicate that these issues were limited in breadth—saying they related only to “certain

specific customer projects.” Thus, Defendant Mellander said “It’s a limited number of

projects.” Given Defendants’ assurances that these issues were of limited breadth, analysts

believed that the provisions taken meant that these issues had been resolved. For example, in

its report on May 2, 2017, Liberum stated: “The IT transformation projects for which

provisions were taken in Q1 are likely to have been putting pressure on profitability for many

quarters. By taking provisions . . . these headwinds to the P&L are likely to have been

removed.”




                                              12
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 17 of 116



       28.     Finally, on July 18, 2017, Ericsson revealed the full truth to the market—that

the problems were in fact far-reaching, contrary to its previous assertions. Through its 2Q2017

results and related conference calls, Ericsson disclosed the vast extent of the problem.

Defendants identified 42 loss-making Managed Services contracts, which it was going to “exit,

renegotiate, or transform,” and provided a risk estimate of SEK 3-5 billion ($386-643 million

U.S. dollars), which attempted to quantify the expected financial impact of such contracts.

Ericsson made this risk estimate in addition to the previously announced provision of roughly

$1.08 billion U.S. dollars—raising the total size of the taken or estimated provisions to $1.46-

1.72 billion. The magnitude of these write-downs substantiates the testimony of Ericsson’s

former employees: the Company was not properly accounting for the losses associated with its

contracts, as those losses arose.

       29.     Analysts were stunned by this revelation. One asked for “color on what

happened,” questioning whether “so many of your contracts have changed so radically that you

must undertake such a large program of renegotiation[.]” Defendant Ekholm’s response once

again recognized the role that improper scoping played in the situation: “we could have scoped

the contract better.” Another asked “what has happened over the last few months to result in

such a significant change?”—and then added, that it “doesn’t seem as though the market has

changed that much in the last few months, it’s presumably contract specific.” Defendant

Mellander’s response asserted that the new disclosures were the result of Ericsson coming

“much further [sic] into the analysis” since the first quarter.

       30.     On this news, Ericsson’s ADS fell by $1.21, or 16.62%, to close at $6.07 per

share on July 18, 2017. At this point, investors learned the full truth: that Ericsson had been

improperly accounting for its costs. There was simply no way that Ericsson could have been




                                                13
        Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 18 of 116



  properly disclosing loss-making contracts “immediately” (as per the accounting rules) given its

  need to make such large provisions. Furthermore, Ericsson had clearly deceived investors by

  assuring them in 1Q2017 that management had “reviewed [the] contract portfolio and project

  portfolio” and that the problems were limited—as indicated by Defendant Ekholm’s admission

  in 2Q2017 that the Company would need to “exit, renegotiate, or transform” additional

  contracts.

         31.     Analyst commentary in reaction to this news was bleak. Clearly frustrated, a

  July 18, 2017 analyst report from Deutsche Bank stated that Ericsson missed “[a]lmost every

  metric” and was “expecting additional provisions for problematic contracts,” before lamenting:

  “Ericsson continues to underperform while claiming that the period of share losses for the

  company is over.” Referring to the problems with the contracts, Liberum’s July 19, 2017

  report explained that the issues seemed to be “wide ranging,” and concluded that “[w]hile such

  issues can come up in one or two projects for any company, the fact that it involves so many

  projects over such a long time points to more deep rooted structural problems in our

  opinion. . . . We believe such negative impacts on projects may recur in future.”

         32.     As a result of Defendants’ fraudulent scheme, Plaintiffs and the Class (defined

  below) suffered hundreds of millions of dollars in losses.

II.    JURISDICTION AND VENUE

         33.     The claims asserted herein arise under Section 10(b) of the Exchange Act, 15

  U.S.C. §78j(b), Rule 10b-5 promulgated thereunder by the SEC, 17 C.F.R. §240.10b-5, and

  Section 20(a) of the Exchange Act, 15 U.S.C. §78t(a).

         34.     This Court has subject matter jurisdiction over this action pursuant to Section 27

  of the Exchange Act, 15 U.S.C. §78aa, and 28 U.S.C. §1331. Defendants engaged in a scheme

  that violated United States securities law. In doing so, Defendants engaged in conduct that was


                                                14
        Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 19 of 116



  directed toward the United States. Ericsson registered its ADS with the SEC pursuant to

  Section 12(b) of the Exchange Act and these securities traded on the Nasdaq Stock Market

  (“NASDAQ”).

         35.     Venue is proper in this District pursuant to Section 27 of the Exchange Act, 15

  U.S.C. §78aa and 28 U.S.C. §1391(b). Substantial acts in furtherance of the alleged fraud or

  the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

  including the preparation and/or dissemination of materially false and/or misleading

  information, occurred in substantial part in this Judicial District. Ericsson transacts business in

  this District, and the Company’s ADS trades in this District on the NASDAQ in New York.

         36.     In connection with the acts alleged in this complaint, Defendants, directly or

  indirectly, used the means and instrumentalities of interstate commerce, including, but not

  limited to, the mails, interstate telephone communications, and the facilities of the national

  securities markets.

III.   PARTIES AND OTHER KEY ACTORS

       A.      Plaintiffs

         37.     Lead Plaintiff administers the retirement, survivor retirement and medical

  benefits for members of the law enforcement profession of the state of Oklahoma. Lead

  Plaintiff has more than $900 million in assets under management. As set forth in its

  Certification previously filed in this action, which is incorporated by reference herein, Lead

  Plaintiff acquired thousands of Ericsson ADS and incurred substantial losses as a result of the

  fraudulent scheme alleged herein.

         38.     Plaintiff is a trustee-administered, multi-employer, defined benefit pension plan

  for carpenters in Pennsylvania. Plaintiff has more than $800 million in assets under

  management. As set forth in its Certification previously filed in this action, which is


                                                 15
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 20 of 116



incorporated by reference herein, Plaintiff acquired thousands of Ericsson ADS and incurred

substantial losses as a result of the fraudulent scheme alleged herein.

      B.        Defendants

          39.    Defendant Ericsson is a Swedish limited liability company, organized under the

Swedish Companies Act, with its principal executive offices located in Stockholm, Sweden.

The Company’s ADS are listed on the NASDAQ.

          40.    Throughout the Class Period, Ericsson listed two classes of stock on Nasdaq

Stockholm: Class A and Class B. The main difference between these two classes is that

Class A shares are entitled to one vote per share and Class B shares are entitled to one-tenth of

one vote per share. These two classes of stock have the same rights to assets, earnings, and

dividends.

          41.    In the United States, the Class B shares are listed on the NASDAQ in the form

of ADS under the ticker symbol “ERIC.” The ADS program is sponsored by Ericsson and,

through this program, Ericsson has deposited Class B shares with Deutsche Bank Trust

Company America, located at 60 Wall Street, New York, New York 10005. Holders of

Ericsson’s ADS can redeem their ADS interests for underlying Class B shares.

          42.    The ADS are registered with the SEC pursuant to Section 12(b) of the Exchange

Act. Among other filings, Ericsson files annual, periodical and current reports with the SEC.

These filings primarily report financial data in SEK. As noted above, figures in SEK are often

converted to U.S. dollars herein for ease of reference at an exchange rate of 7.78 SEK to 1 U.S.

dollar.

          43.    Defendant Vestberg served as President and Chief Executive Officer (“CEO”)

and a Board Member of Ericsson from January 1, 2010, to July 25, 2016. Prior to serving as

CEO, he held various positions at Ericsson including the role of Chief Financial Officer


                                               16
        Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 21 of 116



 (“CFO”), Head of Group Function Finance, Head of the Global Services segment, and Head of

 Finance and Control in the United States. He started with Ericsson in 1988.

         44.    Defendant Frykhammar served as CFO of Ericsson prior to July 25, 2016 and as

 acting CEO between July 25, 2016 and January 15, 2017. After he was replaced as CEO,

 Defendant Frykhammar continued serving as an Executive Vice President of the Company

 until November 7, 2017.

         45.    Defendant Ekholm has served as President and CEO of Ericsson since

 January 16, 2017. He has served as a Board Member of Ericsson since 2006.

         46.    Defendant Mellander served as acting CFO from July 25, 2016 through

 March 31, 2017, and has served as CFO since April 1, 2017. He previously held various

 positions within Ericsson’s finance and business control units, including Vice President and

 Group Treasurer and Head of Finance in the Western and Central Europe region.

         47.    Defendant Mandersson served as Executive Vice President (“EVP”) and head of

 the Global Services segment at all relevant times and as Advisor to the CEO from July 1, 2016,

 through November 7, 2017.

         48.    The changing roles of Ericsson’s management can be summarized as follows.

 On July 25, 2016, Ericsson announced that its CEO, Defendant Vestberg, was stepping down

 immediately. Ericsson appointed Defendant Frykhammar to move from the role of CFO to

 serve as acting CEO, and Defendant Mellander took over as acting CFO. On January 16, 2017,

 Defendant Ekholm took control as Ericsson’s CEO and Defendant Frykhammar was made

 EVP.

IV.     CONTROL PERSON ALLEGATIONS

         49.    The Individual Defendants, by virtue of their high-level positions at Ericsson,

 directly participated in the management of the Company, were directly involved in the day-to-


                                               17
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 22 of 116



day operations of the Company at the highest levels, and were privy to confidential, proprietary

information concerning the Company and its business, operations, growth, financial

statements, and financial condition, as alleged herein. As set forth herein, the materially

misstated information conveyed to the public was the result of their actions.

       50.     Defendant Vestberg exercised considerable control over Ericsson as President,

CEO, and Board Member of Ericsson from January 1, 2010 to July 25, 2016. As detailed

throughout, he made public statements on behalf of the Company in various public filings with

the SEC during the Class Period and during earnings calls with financial analysts covering

Ericsson. For example, he signed Ericsson’s 2015 Swedish Annual report and the beginning of

that report contained a letter signed by him. He also signed a certification as an officer of

Ericsson pursuant to SOX as part of Ericsson’s 2015 Annual Report filing.

       51.     Defendant Frykhammar exercised considerable control over Ericsson as CFO of

Ericsson during the period prior to July 25, 2016 and acting CEO between July 25, 2016 and

January 15, 2017. As detailed herein, he made public statements on behalf of the Company in

various public filings with the SEC. For example, on October 21, 2016, a letter attributed to

him was included at the beginning of Ericsson’s 3Q2016 quarterly report.

       52.     Defendant Ekholm exercised considerable control over Ericsson through his

service on Ericsson’s Board beginning in 2006 and through his service as President and CEO

since January 16, 2017. As detailed herein, he made public statements on behalf of the

Company in various public filings with the SEC. For example, he signed Ericsson’s 2016

Swedish Annual report and the beginning of that report contained a letter signed by him. He

also made statements on behalf of Ericsson to financial analysts during conference calls, such




                                               18
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 23 of 116



as during the calls on March 28, 2017, discussed herein. He also signed a certification as an

officer of Ericsson pursuant to SOX as part of Ericsson’s 2016 Annual Report filing.

         53.   Defendant Mellander exercised considerable control over Ericsson through his

role as Ericsson’s acting CFO from July 25, 2016 through March 31, 2017, and then through

his role as CFO starting on April 1, 2017. Prior to July 25, 2016, he exercised considerable

control through various other executive positions including as Vice President and Group

Treasurer and Head of Finance in Region Western and Central Europe. He also made

statements on behalf of Ericsson to financial analysts during conference calls, such as during

the calls on March 28, 2017, discussed herein. He also signed a certification as an officer of

Ericsson pursuant to SOX as part of Ericsson’s 2016 Annual Report filing.

         54.   Defendant Mandersson exercised considerable control over Ericsson through his

role as Advisor to the CEO from July 1, 2016 through November 7, 2017 and, throughout the

entire Class Period, through his role as Head of Segment Global Services. During the Class

Period, Defendant Mandersson: (1) participated in Ericsson conference calls with analysts and

investors, where he made statements on behalf of Ericsson; and (2) traveled to New York to

conduct business on behalf of Ericsson, including to present at the 2016 Ericsson Investor

Update held on November 10, 2016, at Convene – 237 Park Avenue, New York, New York

10017.

         55.   The Individual Defendants, as senior executive officers and directors of

Ericsson, a publicly held company whose ADS was, and is, registered with the SEC pursuant

to the Exchange Act, and whose ADS was, and is, traded on the NASDAQ, and governed by

the federal securities laws, each had a duty to disseminate prompt, accurate, and truthful

information with respect to the Company’s business, operations, financial statements, and




                                              19
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 24 of 116



internal controls, so that the market prices of Ericsson’s publicly-traded ADS would be based

on accurate information. The Individual Defendants violated these requirements and

obligations during the Class Period.

       56.     The Individual Defendants, because of their positions of control and authority as

senior executive officers and directors of Ericsson, were able to, and did, control the content of

the SEC filings, press releases, and other public statements issued by Ericsson during the Class

Period. They were provided with copies of statements at issue in this action before they were

made available to the public and had the ability to prevent their issuance or cause them to be

corrected. Accordingly, the Individual Defendants were responsible for the accuracy of the

public statements detailed herein.

       57.     The Individual Defendants, because of their positions of control and authority as

senior executive officers and directors of Ericsson, also had access to the adverse undisclosed

information about Ericsson’s business, operations, financial statements, and internal controls

through access to internal corporate documents, conversations with other corporate officers and

employees, attendance at Board of Directors meetings and committees thereof, and via reports

and other information provided to them in connection therewith, and knew or recklessly

disregarded that these adverse undisclosed facts rendered the positive representations made by

or about Ericsson materially false and misleading.

       58.     The Individual Defendants are liable as participants in a fraudulent scheme and

course of conduct that operated as a fraud or deceit on purchasers of Ericsson’s ADS by

disseminating materially false and misleading statements and/or concealing material adverse

facts. The scheme and course of conduct deceived the investing public about the true financial

condition of Ericsson and in particular, the status of many of its long-term contracts, and




                                               20
          Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 25 of 116



    caused Plaintiffs and members of the Class to purchase Ericsson’s ADS at artificially inflated

    prices.

V.       SUBSTANTIVE ALLEGATIONS

         A.         Overview of Ericsson’s Business

              59.    Ericsson provides computer networking hardware, software, and related

    services to telecommunications companies around the world. While the Company is over 140

    years old, it has transformed dramatically over the past two decades. Most notably, it has

    shifted from selling hardware to providing services to customers. In 2015, for example, it

    discontinued its business of selling communication modems entirely, and, in that year,

    approximately two-thirds of its business was related to services and software.6 Most of its

    business involves providing services to its clients related to large communication technology

    projects. Thus, while Ericsson is not a consumer-facing internet or mobile phone company, as

    of its 2015 Annual Report, over 40 percent of the world’s mobile traffic was carried over its

    networks.

              60.    While Ericsson’s main corporate offices are located in Stockholm, Sweden, the

    Company does business in more than 180 countries. The following chart shows Ericsson’s net

    sales in various regions, according to its 2017 Annual Report:

                                         Region                          Net Sales
                     Europe & Latin America                                28%
                     North America                                         25%
                     South East Asia, Oceana, India                        15%
                     Middle East & Africa                                  12%
                     North East Asia                                       12%
                     Other (e.g., IP licensing royalties)                   8%




6
     Ericsson’s non-services businesses include hardware sales and IP licensing.


                                                     21
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 26 of 116



       61.         The United States was, by a wide margin, its most important individual country.

In its 2017 Annual report, Ericsson reported that the United States produced the most net

revenue of any one nation, outperforming China by 3.5 times and contributing more than China

and the European Union combined. In the United States, Ericsson’s largest and most

significant competitor is Nokia.

       62.         The following chart shows Ericsson’s reported financial condition during the

Class Period:

                                   2013      2014      2015        2016       2017
                Net Sales        $29.22 $29.30        $31.73     $28.61     $25.87
              Cost of Sales -$19.41 -$18.71 -$20.71              -$20.08    -$20.15
             Gross Income $9.81             $10.59    $11.03      $8.53      $5.72
               Operating          -$7.52    -$8.15    -$8.24      -$7.78     -$9.07
               Net Income         $1.56      $1.43     $1.76      $0.25      -$4.51
             All figures in billions of U.S. dollars.

       63.         From 2015 to 2017, Ericsson’s net income collapsed. Specifically, the

Company went from almost $1.76 billion dollars of profit in 2015, to nearly break-even

numbers in 2016, to a dramatic $4.51 billion in losses in 2017. As discussed throughout this

Complaint, this declining reported financial performance was exacerbated by a fraudulent

scheme to improperly account for costs and to prematurely recognize revenue.

              1.        Ericsson’s Evolving Reporting Structure

       64.         Throughout the Class Period, Ericsson’s reporting structure went through

several changes.

       65.         From its 2013 Annual Report to its 2015 Annual Report, Ericsson reported three

business segments: Networks, Global Services, and Support Solutions.

       66.         The Networks segment was Ericsson’s largest division by net sales in 2015.

The segment provided products and services for mobile and fixed communications. The main


                                                 22
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 27 of 116



driver of business within the Networks segment was mobile network development. Through

this business, Ericsson assisted cellular providers, such as Verizon and AT&T, in expanding

their coverage networks and expanding the capacity of their existent networks. Much of this

work involved physical hardware build-out at various sites, as well as pushing out software to

the Company’s clients.

       67.     The Global Services segment housed Ericsson’s professional services business,

including Network Rollout (“NRO”) and Managed Services. Through the Managed Services

business, Ericsson operated and developed networks for telecommunications companies and

other clients. Whether a contract fell within a given segment appears to have been largely

dependent on whether Ericsson was primarily providing hardware (leading to classification as

a “Networks” project) or offering services (leading to classification as a “Global Services”

project). Thus, the networks Ericsson managed for its customers through the Managed

Services division relied heavily on Ericsson’s equipment, but typically more than 50% of a

given customer’s network’s equipment was supplied by other vendors.

       68.     Ericsson’s smallest segment was called Support Services. This segment

provided software-based business solutions for companies, such as television and media firms.

Activities in this segment included consulting, application development, and internet

technology managed services. In some sense, this was an “other” category for Ericsson’s

businesses that did not fit into either of the two larger reporting segments.

       69.     Starting on July 1, 2016, Ericsson implemented organizational changes to its

reporting structure. These changes went into effect, for purposes of financial reporting, during

fiscal year 2017. Through this transformation, Ericsson divided its Global Services segment

across its Networks segment and a newly-created segment called “IT & Cloud.” As part of this




                                               23
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 28 of 116



 split, the Networks division came to operate the portion of Ericsson’s “Managed Services”

 business that related to telecommunication companies, and the IT & Cloud segment would

 manage the portion of “Managed Services” that related to non-telecommunication IT projects.

 Ericsson also renamed its “Support Solutions” segment to “Media.”

        70.     On March 28, 2017, Ericsson reported that it was, once again, restructuring its

 reporting segments. The new reporting structure would have three segments: Networks,

 Digital Services, and Managed Services. However, it would also now utilize a segment called

 “Other,” which included several of Ericsson’s smaller businesses. Notwithstanding this

 change, Ericsson’s first quarter financial results (published April 25, 2017) and its second

 quarter financial results (published July 18, 2017) did not adopt this new reporting structure.

 The Company’s 2017 Annual Report, however, utilized the new reporting structure.

        71.     The following chart summarizes these developments as of various points in

 time. It is sorted by the publication date of each event, rather than by reporting period:

Announcement                                Reporting Segments
2013 Annual Report                          Networks: 51.8% of net sales
(Swedish Report on March 13, 2014)          Global Services: 42.9% of net sales
(20-F on April 8, 2014)                     Support Services: 5.4% of net sales
2014 Annual Report                          Networks: 51.5% of net sales
(Swedish Report on March 6, 2015)           Global Services: 42.8% of net sales
(20-F on March 31, 2015)                    Support Services: 5.6% of net sales
2015 Annual Report                          Networks: 50.1% of net sales
(Swedish Report on March 7, 2016)           Global Services: 43.7% of net sales
(20-F on April 4, 2016)                     Support Services: 6.1% of net sales
Announcement of New Segments                Networks
(Press Release on April 21, 2016)           IT & Cloud
                                            Media
2016 Annual Report                          Networks: 48.7% of net sales
(Swedish Report on March 3, 2017)           Global Services: 45.7% of net sales
(20-F on April 26, 2017)                    Support Services: 5.6% of net sales




                                                24
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 29 of 116



Announcement                                   Reporting Segments
Announcement of New Segments                   Networks
(Press Release on March 28, 2017)              Digital Services
                                               Managed Services
                                               Other
1Q2017 Results                                 Networks: 75.2% of net sales
(6-K on April 25, 2017)                        IT & Cloud: 20.5% of net sales
                                               Media: 4.3% of net sales
2Q2017 Results                                 Networks: 73.7% of net sales
(6-K on July 18, 2017)                         IT & Cloud: 21.8% of net sales
                                               Media: 4.4% of net sales
2017 Annual Report                             Networks: 64% of net sales
(Swedish Report on March 2, 2018)              Digital Services: 20% of net sales
(20-F on March 27, 2018)                       Managed Services: 12% of net sales
                                               Other: 4% of net sales

               2.        Ericsson’s Businesses

         72.        The fraud alleged herein relates to Ericsson’s long-term contracts. In its 2014-

 2016 Annual Reports, the Company stated that it “derives most of its sales from large, multi-

 year agreements.” Ericsson’s fraudulent conduct was not limited to any one reporting Segment

 or any specific type of contract. However, for purposes of illustrating the misconduct at issue,

 two of Ericsson’s businesses involved in this fraudulent conduct are detailed below.

                         (a)     Ericsson’s Network Rollout Contracts

         73.        Ericsson’s public reporting explains the NRO business as an aspect of the larger

 activity of building network coverage for telecommunication companies. For example,

 Ericsson’s 2015 Annual Report explains that when Ericsson “builds network coverage there is

 a large share of hardware, and the project often includes network rollout services.” Contracts

 for NRO relate to “network coverage build outs and [are] closely connected to the business of

 Radio, Core and Transmission” and often involve “building network coverage across one or

 more geographical areas.”



                                                   25
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 30 of 116



       74.     In a brochure published on Ericsson’s website, the Company explains its NRO

business as providing customers with “agile and reliable” network “deployment.” More

specifically, Ericsson boasts that it assists its customers by providing “[a]chievable deployment

timelines through supply chain management” and “[e]fficient and dedicated project

management.” According to its website, Ericsson “provides operators with the most efficient

ways of deploying Mobile Broadband, Packet Transport and Transmission networks, while

ensuring a seamless and predictable user experience.”

       75.     NRO contracts are typically long projects. For example, on September 2, 2015,

Ericsson announced a four-year contract to expand the mobile data network for the company

Bharti Airtel across India. And news articles reported that, as part of the project, Ericsson

would build a manufacturing plant in India to assist in manufacturing transmission and

microwave products.

       76.     The business also changed to track the evolutions of technology within the

telecommunication industry. For example, in 2015, Ericsson’s business related to “network

coverage” was driven by the “rollout” of a particular generation of mobile data technology

called LTE, which Ericsson described as “the evolutionary step of mobile technology . . .

allowing data rate[s] above 100 Mbps.”

       77.     To summarize, the NRO business showed Net Sales and Operating Margin as

follows throughout 2015 and 2016. Specific numbers are not available for 2017.

                                                2013     2014     2015     2016
              NRO Net Sales                      $4.0   $3.4      $3.2   $3.4
              Percent of Total Net Sales         14%    12%       11%    11%
              Operating Margin                    5%    -2%       -5%    -8%
              Source                            4Q2014 Report    4Q2016 Report
              All figures in billions of U.S. dollars.



                                               26
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 31 of 116



        78.       As this table shows, the NRO business declined slightly as a percentage of

Ericsson’s overall business during the period—decreasing from 14% to 11% of net sales. This

corresponded with a general decline in net sales produced by the NRO business—from

$4.0 billion to $3.4 billion. However, the really striking change is a collapse in the business’

operating margin: the NRO business went from generating 5% positive returns to 8% negative

returns in the span of just a few years.

        79.       Despite these negative developments in the businesses’ margins, Ericsson

guided in its 2015 Annual Report that it had undertaken “modernization projects” which were

now close to complete, and that through these projects, it has “made progress in its efforts to

improve the profitability of network rollout services and industrialize the business.” It also

stated that “[t]he effort to restore Network Rollout to a sustainable profitable business

progressed well.” These statements were previewed throughout the year in Ericsson’s

quarterly reports. For example, in 1Q2015, Ericsson stated that there was “continued good

progress in returning the Network Rollout business to profitability.” The 2Q2015 report stated

that operating margin improvements were “driven by increased sales in Professional Services

and reduced losses in Network Rollout.” The 3Q2015 report described “improved income in

Network Rollout” and stated that the work “to restore Network Rollout to a sustainable

profitable business continues.” In large-font, at the start of Ericsson’s 4Q2015 results,

Defendant Vestberg stated that “Network Rollout continued on its path to sustainable

profitability.”

        80.       As Ericsson moved into 2016, its 1Q results stated that the Global Services

segment had a “challenging quarter partly due to lower mobile broadband coverage activities,”

and that this “temporarily” resulted in “larger losses in Network Rollout.” The results showed




                                                27
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 32 of 116



that operating margin for the NRO business had decreased from -7% to -13%. In its 2Q

results, Ericsson told investors that “[l]osses in Network Rollout have been significantly

reduced,” and operating margin had improved to -3%. In the third quarter, operating margin

fell to -7%, which Ericsson said was “partly due to increased costs in a few specific projects in

emerging markets.” The year ended with Ericsson posting operating margins of -8% for the

NRO business, though the 4Q results stated that this was “mainly due to increased costs and

negative effects from a few contracts in emerging markets.” In other words, Ericsson assured

investors the quarter was an aberration rather than a harbinger.

       81.     In 2017, Ericsson stopped reporting its NRO business as a line item in its

quarterly and annual reports. Instead, Ericsson reported the financial results of the business as

part of its reconfigured “Networks” segment as opposed to the “Global Services” segment.

However, the members of Ericsson’s management stated in a March 28, 2017 press release that

they would “target” the NRO business on Ericsson’s network portfolio with the “ambition” to

optimize its product, and assured investors that the “work to improve profitability in this area

will be further sharpened.”

                     (b)      Ericsson’s Managed Services Business

       82.     As of its 2015 Annual Report, Ericsson operated its Managed Services business

as a component of its Global Services segment, but typically disclosed information relating to

the business as a line-item in its financial statements broken-out as a sub-component of the

“Professional Services” business. Through this business, Ericsson operated communications

networks for various customers, such as telecommunications companies. The 2015 Annual

Report further explained that “Managed Services include designing, building, operating and

managing day-to-day network operations, with a focus on network performance and customer




                                              28
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 33 of 116



experience.” That year, customer networks employing Ericsson’s Managed Services division

ultimately had more than 1 billion end-user subscribers.

       83.     The Managed Services business depended on long-term contracts that lasted

multiple years. As Ericsson explained in its 2015 and 2016 Annual Reports, and as the

Company similarly described in its 2014 Annual Report:

              The Managed Services business model includes three phases of
              which the initial phase, the transition, is coupled with lower
              profitability, as it involves up-front costs when staff and expertise
              are transferred from the customer to Ericsson. In the second phase,
              the transformation, Ericsson introduces its global processes,
              methods and tools and implements a global delivery model. In the
              third phase, Ericsson upsells and focuses on optimization and
              industrialization by simplifying, implementing and consolidating
              resources, processes, methods and tools to allow for improved
              profitability.

       84.     Ericsson further clarified that it has a “good balance of contracts in the

transition, transformation and optimization phases” and more specifically noted that about 75%

of its contracts are in the optimization phase. Without qualification, Ericsson explained that

Contracts in the optimization phase have a “beneficial effect on earnings and cash flow.”

       85.     The Company had roughly 300 Managed Services contracts underway in 2015.

It boasted that “over time, the Company has advanced on the learning curve, which means that

global synergies can be obtained, and thereby the initial phases can be shortened,” and that this

“limits the negative impact on cash flow in the transition phase when entering into new

contracts.”

       86.     In 2015, on top of these highly positive statements about the condition of the

Managed Services business, Ericsson also spoke positively about the growth and development

of this business, explaining that it had signed 101 new Managed Services contracts. Thus, the

2015 Annual Report explained that “[s]ales in Managed Services grew by 17% and the number



                                               29
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 34 of 116



of signed contracts increased by more than 40% compared with 2014.” In 2015, Ericsson

reported an “operating margin” of 8% from its Global Services segment, which at that time

housed Managed Services.

       87.     To explain the life cycle of a Managed Services contract—and, in particular, its

“current contract mix”—Ericsson’s 2015 Annual Report included the following graphic:




       88.     The Managed Services business continued to be prominently highlighted in

Ericsson’s 2016 Annual Report, which included a description of the business similar to those

included in its prior reports. However, the 2016 Annual Report added some additional details,

noting that “[m]anaged services contracts are normally 5-7 years long. The first two phases

last for 1-1.5 years while the optimization phase represents the remainder of the contract

period.” Once again, Ericsson informed the market that it believed that it had “reached a good

balance of contracts in the transition, transformation and optimization phases.” In 2016,

Ericsson reported an “operating margin” of 3% from its Global Services segment, which at that

time housed Managed Services. Ericsson also reported in its fourth quarter results, published

January 26, 2017, that it had signed 76 new Managed Services contracts during the year.




                                              30
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 35 of 116



       89.        While Ericsson never disclosed a detailed portfolio of its Managed Services

contracts, it disclosed the number of new contracts signed during each year, as follows:

  Year                              2011      2012      2013       2014      2015      2016
  Number of New Managed
                                     70        52         84        71       101         76
  Services Contracts
                                  4Q2012 4Q2012 4Q2013 4Q2014 4Q2015 4Q2016
  Source
                                   Report Report Report Report Report Report

       90.        These numbers show a total of 454 contracts signed between 2011 and 2016.

Furthermore, the number of new contracts varied considerably, ranging from 52 new contracts

in 2012 to 101 new contracts in 2015. In 2015, Ericsson was sending a strong message that it

was having great success pulling in new Managed Services deals.

       91.        On March 28, 2017, Ericsson further emphasized the importance of the

Managed Services business by breaking it out as one of four standalone Segments in the

Company’s financial reports. According to the Company’s 2017 Annual Report (published

after the Class Period), the new standalone Segment accounted for 12% of net sales in 2017.

Due to this new reporting segment, Ericsson more explicitly showed the historical and current

operating margin for the Managed Services business. The margin had dropped from -1.8% in

2016 to -17.4% in 2017, meaning that by the end of 2017 (and consistent with the allegations

herein), it had turned into a major source of reported losses within Ericsson.

     B.      Ericsson Represents that It Complies with Accounting Standards

       92.        Due to the fact that many of Ericsson’s core businesses involve long-term

contracts, it was extremely important for Ericsson to accurately inform the market about its

performance under those contracts. It is therefore unsurprising that Ericsson assured the

market that it was in compliance with the relevant accounting standards governing these long-

term contracts.



                                                31
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 36 of 116



       93.     In each of its annual reports for fiscal years 2013-2016, Ericsson reported that

its financial statements were prepared in compliance with IFRS. Furthermore, each of these

reports stated that “[t]he Board of Directors and the President declare that the consolidated

financial statements have been prepared in accordance with IFRS” and that the reporting gives

“a fair view” of Ericsson’s “financial position and results of operations.” Each of these reports

also included a statement that the Company’s “financial statements were approved by the

Board of Directors.”

       94.     Ericsson also reported that it had sufficient internal controls in place to assure

that it was following these accounting principles. For example, each of its annual reports for

fiscal years 2014-2016 reported that its management “is responsible for establishing and

maintaining adequate internal control over financial reporting for the Company.” Each of

these annual reports also explained that “Ericsson’s management assessed the effectiveness of

Ericsson’s internal control over financial reporting,” and that based on this assessment,

“management has concluded that . . . Ericsson’s internal control over financial reporting was

effective at a reasonable assurance level.”

       95.     Relatedly, each of Ericsson’s annual reports contained SOX certifications,

signed by Defendants Vestberg and Frykhammar for Ericsson’s annual reports for years 2013-

2015 and by Defendants Ekholm and Mellander for Ericsson’s 2016 Annual Report, which

stated the following:

     1. I have reviewed this annual report on Form 20-F of Telefonaktiebolaget
     LM Ericsson (publ) (the “Company”);

     2. Based on my knowledge, this report does not contain any untrue
     statement of a material fact or omit to state a material fact necessary to
     make the statements made, in light of the circumstances under which such
     statements were made, not misleading with respect to the period covered
     by this report;



                                               32
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 37 of 116



     3. Based on my knowledge, the financial statements, and other financial
     information included in this report, fairly present in all material respects
     the financial condition, results of operations and cash flows of the
     Company as of, and for, the periods presented in this report;

     4. The Company’s other certifying officer and I . . . have:

             (a) designed such disclosure controls and procedures, or caused
             such disclosure controls and procedures to be designed under our
             supervision, to ensure that material information relating to the
             Company, including its consolidated subsidiaries, is made known
             to us by others within those entities, particularly during the period
             in which this report is being prepared;

             (b) designed such internal control over financial reporting, or
             caused such internal control over financial reporting to be designed
             under our supervision, to provide reasonable assurance regarding
             the reliability of financial reporting and the preparation of financial
             statements for external purposes in accordance with generally
             accepted accounting principles[.]

       96.        Through these certifications and statements, Defendants represented to the

market that Ericsson complied with the relevant accounting standards. A failure to follow

these rules would render Defendants’ statements that Ericsson follows the relevant standards,

and that its reports and financial statements provide a fair view of the Company, false. The

two most relevant rules that Defendants violated were those concerning the recognition of

expenses and recognition of revenue.

             1.        Recognition of Expenses

       97.        The general rule regarding the recognition of expenses under IFRS, as issued by

the International Accounting Standards Board (“IASB”), is explained in its “Conceptual

Framework for Financial Reporting.” Section 4.49 (i.e., F 4.49) states that:

             Expenses are recognised when a decrease in future economic
             benefits related to a decrease in an asset or an increase of a liability
             has arisen that can be measured reliably. This means, in effect, that
             recognition of expenses occurs simultaneously with the recognition
             of an increase in liabilities or a decrease in assets.



                                                33
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 38 of 116



       98.     Under this rule, expenses are supposed to be recognized as costs are incurred.

There are exceptions to this rule, such as for expenses related to certain long-term amortizable

assets, but this rule explains the treatment of most expenses—including most of the expenses

relevant to performing work under Ericsson’s long-term contracts, such as cash payments to

purchase construction supplies or to pay the salaries of employees or contractors. In any event,

pushing costs forward to inflate financial performance during a given reporting period is not

allowed.

       99.     When dealing with many long-term contracts, IFRS requires, through

International Accounting Standards (“IAS”) rule 11, that Ericsson apply an additional rule to

the recognition of expenses. This rule holds that an expected loss should be recognized “as an

expense as soon as such loss is probable.” IAS 11.22 (emphasis added). Ericsson stated that it

followed this rule on all of its contracts. It stated in its Annual Reports throughout the Class

Period that “[t]he profitability of contracts is periodically assessed, and provisions for any

estimated losses are made immediately when losses are probable.” (Emphasis added).

       100.    Under this rule, if Ericsson had a contract that, under the contract price, was

going to produce revenues of $100 million at a cost of $150 million, Ericsson would have

needed to take an immediate loss of $50 million. As a result, Ericsson could not adopt a wait-

and-see approach or otherwise hope that the loss could be avoided through improved future

performance. Thus, if Ericsson entered into a loss-leading contract or if it became probable

that one of its contracts would ultimately produce a loss (for example, by improperly scoping),

the Company had an immediate obligation to recognize the loss.




                                               34
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 39 of 116



                2.        Recognition of Revenue

         101.        The general rule regarding the recognition of revenue under IFRS, as issued by

IASB, is explained at IAS 18, which states that “[r]evenue should be measured at the fair value

of the consideration received or receivable” where there has been an “exchange of . . . items.”

         102.        However, there is a more specific rule that governs service contracts. Revenue

from service contracts should be recognized “by reference to the stage of completion of the

transaction,” known as the “percentage-of-completion method.” IAS 18.20. Under this rule,

revenue for service contracts should only be recognized where: (1) “the amount of revenue can

be measured reliably”; (2) “it is probable that the economic benefits will flow to the seller”;

(3) “the stage of completion at the balance sheet date can be measured reliably”; and (4) “the

costs incurred, or to be incurred, in respect of the transaction can be measured reliably.” A key

concept in recognizing revenue through this rule is determining the “stage” or “percentage” of

project completion.

         103.        When dealing with long-term contracts related to delivering assets to a

customer—which would include many of Ericsson’s long-term service contracts that involve

the delivery of networking or telecommunications equipment—IAS 11 states that the “stage of

completion of a contract can be determined in a variety of ways—including the proportion that

contract costs incurred for work performed to date bear to the estimated total contract costs,

surveys of work performed, or completion of a physical proportion of the contract work.” IAS

11.30.

         104.        In its annual reports during the Class Period, Ericsson described its revenue

recognition practices for service contracts as follows:

                These relate to multi-year service contracts such as support- and
                managed service contracts and other types of recurring services.
                Revenue is recognized when the services have been provided,


                                                    35
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 40 of 116



              generally pro rata over the contract period. Global Services has
              contracts that relate to this type of arrangement.

       105.    The reference to recognizing revenue “when the services have been provided,

generally pro rata over the contract period” is a reference to measuring revenue according to

the stage of completion. Former employees of Ericsson (FE 1 and FE 2, introduced below)

stated that Ericsson used the percentage-of-completion method to calculate revenue. Thus, for

a fixed-price contract, Ericsson could claim a percentage of that fixed-price as revenue, based

on the percentage of the project it had completed.

       106.    Furthermore, under this system, Ericsson was generally supposed to calculate

the completion percentage by dividing costs-to-date by the costs it had scheduled as expected

for the project, as the following equation illustrates:

                                                                                  	
                         	                           	    	 	
                                                                          	

       107.    For example, if a $200 million contract had costs-to-date of $10 million and

scheduled costs of $100 million, Ericsson could claim the project was 10% complete and

therefore recognize $20 million in revenue—i.e., 10% of $200 million. In this example, the

formula is as follows:

                                                                $10	          	
                             $20	            $200	        	 	
                                                                $100	

       108.    While this is a simplified model and does not account for the possibility of

additional constraints on recognizing revenue, it demonstrates the relationship between

expected project costs and the amount of revenue that can be recognized at any given time. If

the above example is manipulated by scheduling costs at $50 million when Ericsson knew they

would be at least $100 million, the formula would reflect the following (changes in bold):




                                                36
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 41 of 116



                                                                    $10	      	
                            $    	            $200	           	 	
                                                                    $ 	

       109.        In that example, Ericsson would have prematurely recognized $20 million in

revenue ($40 million it recognized versus the $20 million it should have recognized).

Therefore, to truthfully represent compliance with the IFRS, the Company must engage in

reasonable efforts to accurately account for the expected costs of a project. Indeed, because the

scope of work required on a contract has a direct relationship to expected costs, a failure to

properly define the scope of work would severely compromise the Company’s ability to

properly report revenue associated with the project. Furthermore, if the failure to define the

scope of work enables the customer to increase the expenses associated with a project, the

Company will understate its expected costs and correspondingly prematurely recognize

revenue.

     C.       Ericsson Fails to Adequately Account for Its Contracts

       110.        Despite repeatedly assuring the market that it complied with accounting

standards regarding its long-term contracts, Ericsson regularly failed to adequately account for

the true financial position of its contracts. As detailed below and elsewhere herein, these

problems were part of a coordinated scheme by the Company to increase its market share, were

widely known throughout Ericsson, and were in fact known by Ericsson’s executives,

including the Individual Defendants.

              1.        Ericsson’s Practice of Improperly Accounting for Costs

       111.        Former Employee 1 (“FE 1”) was employed by Ericsson for all of 2014, 2015

and 2016. He held a senior position in Ericsson’s North American operations, reported directly




                                                 37
          Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 42 of 116



    to the Head of Operations in North America, and oversaw over 2,000 employees.7 Through his

    role, he was responsible for executing on and managing many of Ericsson’s multi-year service

    projects.

           112.    According to FE 1, by the second quarter of 2016, Ericsson had adopted much

    more aggressive pricing strategies to account for shrinking revenues associated with shrinking

    investment in fourth-generation (i.e., 4G) cellular networks. FE 1 said that one of the big

    aggressive pricing campaigns was called “Feed the Gorilla”—a policy that FE 1 confirmed was

    approved by the Head of North America at the time. In the words of FE 1, under the “Feed the

    Gorilla” campaign, the consensus was “everything goes” and “all is forgiven” when it came to

    entering into contracts, as the notion was “why don’t we just sell and make it believable later.”

    He explained that almost every project (including Managed Services and NRO Projects) where

    there was competition from Nokia was part of the campaign, including contracts with Verizon

    (one of Ericsson’s largest customers). For example, FE 1 described two projects for cable

    companies—one for Cox Communications in San Diego, and another for CenturyLink in Las

    Vegas—that were part of the “Feed the Gorilla” campaign. There were cost overruns in both

    of those projects and, when the issue was raised, the sales team would dismiss the issue and say

    “don’t worry about [it].”

           113.    FE 1 personally oversaw roughly five “frame” contracts at any given time—a

    term Ericsson used to describe multi-year, large-dollar projects—and, according to FE 1, two

    of these five projects typically had cost overruns. FE 1 explained that Ericsson was giving

    itself favorable financial treatment on its contracts as early as 2013, and that he had observed



7
    At all relevant times, the Head of North America served on the Company’s Executive Leadership
Team. According to Ericsson’s website: “The President and CEO is responsible for the management of
day-to-day operations and is supported by the Executive Leadership Team.”


                                                   38
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 43 of 116



cost overruns by as early as 2013. More specifically, FE 1 described three primary ways that

Ericsson failed to recognize costs.

        114.    First, Ericsson would push costs into the future rather than recognizing them as

they arose. FE 1 explained that Company employees would push expenses into the next

quarter and, while he did not personally do this, he observed Account Vice Presidents

advocating to defer costs during meetings. According to FE 1, the Verizon contracts were

“notorious” for having their costs rolled into later quarters “simply to make numbers,” and this

was a “normal practice” at Ericsson. Similarly, he explained that it was common to push costs

related to AT&T into the next quarter. According to FE 1, this practice was known to the top

management in the U.S., including both the U.S. CEO and CFO.

        115.    Second, Ericsson would enter into aggressively priced contracts with an “open-

ended commitment,” which required Ericsson to continue performing under the contract

regardless of the actual costs. For example, FE 1 described a contract that Ericsson entered

into in 2012 for the installation of telecommunications infrastructure at Grand Central

Terminal, in New York, that followed this model. At its inception, the project had fixed

revenue of roughly $8 million and scheduled costs of roughly $5-6 million. However, because

the project had “open-ended” terms, there was nothing Ericsson could do as costs continued to

pile up. According to FE 1, when the project began, Ericsson was tasked with fixing “leaking

fibers” and then the customer added an antenna repair component, then a component to install

different antennas, and finally an entire “new line.” By May 2017, the project had grown to

roughly $57 million in costs, and FE 1 believed that the project cost had grown to roughly

$157 million by March 2018. However, FE 1 explained that the Company should have known

the true cost from the start of the project.




                                               39
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 44 of 116



       116.      The use of improper scoping was not an isolated occurrence within Ericsson.

FE 1 described a fiber project for Cox, which started in 2015, as another example of an “open-

commitment” project with a “fixed price” and changing cost structure—and noted that this

project also ran into cost overruns. He also mentioned a project for CenturyLink as having

“scope creep.”

       117.      The practice of taking on contracts at low fixed prices, and then slowly allowing

the scope of the project to expand, fit into Ericsson’s continuing, aggressive strategy to expand

market share at all costs—and, as FE 1 explained, the practice became more prevalent in 2012-

2013. According to FE 1, entering into contracts at low fixed prices allowed the Company to

win projects and was part of its strategy. Winning these contracts allowed Ericsson to

publicize its continued success in securing new work—and the use of inaccurate scoping

enabled the Company to exaggerate its expected profit and margins over the short-term. This

practice, however, required the Company to incur substantial incremental costs as the customer

tacked on additional activities outside of the original project scope. In the words of FE 1, the

Company chose not to “clos[e] the scope,” which allowed customers to change and add

whatever they wanted mid-project.

       118.      Third, the Company would take new projects on low or negative margins

because the sales team was heavily incentivized by upfront commissions. For example, FE 1

noted a project for Sprint that was taken on at either extremely low or negative margins. He

further noted that such projects had negative operating income. Similarly, FE 1 explained that

some NRO contracts were sold at low or negative margins by Ericsson’s sales teams.

       119.      As is clear from this former employee, these were not isolated problems, but

rather were part of a trend toward aggressive pricing and accounting within Ericsson. FE 1




                                               40
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 45 of 116



also explained that senior management within Ericsson was aware of these practices. When

asked whether Defendant Vestberg knew about the aggressive pricing and the “Feed the

Gorilla” campaign, FE 1 said “of course” and then noted that “there were t-shirts” with the

slogan printed on them.

       120.    Former Employee 2 (“FE 2”) was employed by Ericsson from September 2006

until December 2017. From May 2016 until the end of his tenure, he was responsible for

overseeing one of Ericsson’s large contracts with a major customer in the United States. Prior

to that, he held the position of Director of Operations beginning in January 2016, and prior to

that he served as a Finance Director. He reported directly to a Vice President who oversaw

business operations and finance; this Vice President, in turn, reported to the North American

Chief Operating Officer. During his time as a finance director, he worked on internal audits in

accordance with SOX.

       121.    FE 2 described “inappropriate actions” by Project Managers, wherein they

would agree to change the scope of a contract, but then due to inappropriate handling of change

orders, there would be a dispute about billing for the project. He explained that one such

dispute was brought to the attention of everyone in service delivery at a meeting where the

situation was reviewed. FE 2 further explained that this sort of problem occurred with lots of

Project Managers because of pressure from management to make favorable margins.

       122.    This problem is a variation on the “scoping” issues described previously.

Whereas FE 1 described scoping from the start of contracts (in the initial contract terms), FE 2

described a situation where changes to the scope were agreed upon, but the corresponding

change orders were handled improperly. Thus, FE 2 explained, when contracts were entered

into they would be scoped at a low amount, but those working on the project would later agree




                                              41
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 46 of 116



to increase the scope without securing a contractual change order. Regardless of whether the

problem was introduced at the initial signing or thereafter, improperly managing the scope of

contracts ensured that Ericsson did not adequately account for the costs associated with its

contracts.

       123.    FE 2 also described a problematic practice regarding the treatment of costs with

Ericsson’s contracts with AT&T. He explained that Ericsson would bill AT&T for projects in

advance but wait until the project was completed before recognizing the costs. However, IFRS

requires that expenses be recognized when they arise, not when a project is completed.

       124.    FE 2 further explained that he was familiar with the “Feed the Gorilla”

campaign and noted that the issues generated by this program were primarily seen with the

sales teams. He explained that the sales teams were “bullying” and “very unscrupulous,” and

that there was a Company-wide culture whereby the sales team was always right and the

delivery team just needed to “make it work.”

       125.    Former Employee 3 (“FE 3”) was employed by Ericsson from April 2014 until

January 2017. At the end of his tenure, he worked out of the Company’s North American

headquarters as a Technical Sales Manager and before that served as a Customer Project

Manager. FE 3’s role involved working with sales teams on creating pricing menus for long-

term service contracts. His largest contract was a “turf agreement,” (i.e., a “frame agreement”)

with AT&T related to NRO. He also worked on smaller customer accounts. FE 3 reported to

the Director of Business Development, who in turn reported to the Vice President of

Operations – Program Establishment, who in turn reported to the Head of Service Line Build –

North America Region, who in turn reported to the Head of Operations – North America

Region.




                                               42
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 47 of 116



       126.    According to FE 3, it was common practice within Ericsson for sales

representatives to offer significant discounts over what was supposed to be charged based on

the Company’s menu pricing. For example, AT&T would order a service from the “menu

pricing” but would do so based on an underestimated amount of work. According to FE 3,

Ericsson had a problem, even on the turf agreements, with “poor scoping.” FE 3 added that

Ericsson would pay a very high cost based on these scoping issues. Moreover, as FE 3

confirmed, Ericsson regularly failed to accurately account for the true work required to

complete its contracts, explaining that these problems occurred on “all projects.” He added

that the scoping on Ericsson’s projects was “terrible” and that “those in sales were incentivized

to under scope.”

       127.    FE 3 also explained a specific type of poor scoping he observed on projects. It

was apparently not uncommon for Ericsson to send out highly expensive “tiger teams” to

resolve post-installation problems. However, the costs related to these projects would not be

included in the “overly optimistic” scoping—and Ericsson would not build-in sufficient

“contingencies” to account for these costs.

       128.    Referring specifically to AT&T, FE 3 said that Ericsson frequently had to send

teams of vendors back to a job to complete work because the scope was more expansive than

originally represented. However, FE 3 explained that Ericsson’s sales representatives did not

want to charge for the additional work and, in fact, would not charge the customer for cost

overruns. He recalled that he was “frequently instructed” not to invoice for additional service

work that needed to be done on jobs and described that many projects were losing money. He

cited a project with Alltel, which was ongoing in 2014-2015, upon which Ericsson took an “8-




                                              43
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 48 of 116



figure” loss, due to agreeing to provide certain fiber optic work and ultimately needing to

provide much more expensive radio boxes.

       129.    FE 3 was familiar with the “Feed the Gorilla” campaign and explained that it

started around 2016. Additionally, FE 3 confirmed that shirts were distributed with the slogan

“Do Not Feed the Gorilla” printed on them. He explained that this was meant to promote more

risk seeking behavior and called for employees to be more aggressive in bringing in new

contracts.

       130.    Former Employee 4 (“FE 4”) was employed by Ericsson from November 1983

until March 2017. At the end of his tenure, he worked as a Senior Project Manager responsible

for, among other things, estimating resource use and costs for projects. FE 4 worked in a role

focused on information, communications and telecommunications, which Ericsson refers to as

“ICT.” He reported to the Global Head of Systems Integration.

       131.    According to FE 4, the Company would sometimes proceed with projects that

had low or negative margins, characterizing the Grand Central Terminal project for Verizon as

an example of a project with negative margins. More generally, FE 4 was familiar with the

Company’s customer accounting system and said that the system was not “good.”

Additionally, he related that Ericsson improperly scoped service projects, stating that he and

other Project Managers knew there tended to be huge cost overruns on projects.

       132.    FE 4 was also familiar with the “Feed the Gorilla” campaign and believed that it

originated from Ericsson’s headquarters in Sweden.

       133.    Former Employee 5 (“FE 5”) was employed by Ericsson prior to and throughout

the entirety of the Class Period. At the end of his tenure, he worked as an Operations Manager




                                              44
          Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 49 of 116



    and focused on Optimization for Ericsson’s customers. FE 5 worked out of Ericsson’s offices

    in Plano, Texas.

           134.    FE 5 explained that there were Managed Services contracts in India and other

    locations that “were never properly scoped” when those projects were initially contracted. He

    added that scoping issues came up because Ericsson would leave the metric defining contract

    completion undefined and then would be left on the hook to give the customer whatever they

    wanted. He likened the practice to agreeing to deliver a “sports car” without agreeing on a

    definition for the term.

           135.    He also explained that he was aware of, and knew of other employees who were

    aware of, loss-leading contracts. Further, FE 5 explained that Ericsson was told by Company

    personnel that the billing platform for a T-Mobile project was “going horribly,” but that

    management continued to say it was doing well. When asked about the Grand Central project

    and when the Company would have known about cost overruns, he said that the Company

    would have known in about six to twelve months after the project started.8 FE 5 was also

    familiar with the “Feed the Gorilla” campaign, which he described as an attempt to “keep up

    the sales momentum.”

           136.    Former Employee 6 (“FE 6”) was employed by Ericsson from August 2013

    until November 2017. At the end of his tenure, he worked as a Chief Operating Officer

    (“COO”) for Managed Services. He worked on contracts in both Europe and Africa for

    Ericsson.

           137.    FE 6 was familiar with at least 24 long-term service contracts that Ericsson

    entered into with the understanding that they were going to lose money. This included



8
     The Grand Central project started in 2012.


                                                  45
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 50 of 116



contracts in Europe and Africa, for which he had operational oversight, that were losing money

for over five years as of November 2017. As examples of such contracts, FE 6 described

Ericsson’s contracts with Orange in Mali and in Belgium and contracts in Cameroun, and noted

there were many of this sort in India and Africa. He further explained that Ericsson did not

care about the costs of these contracts because it entered into them solely to gain market share.

FE 6 added that this practice was going on during his entire tenure with the Company.

       138.    According to FE 6, the decision to enter into these contracts was managed by

Ericsson’s regional heads and that it was difficult for them to let go of customers despite

entering into contracts they knew from the beginning would be losers. He recommended that

Ericsson pull out of some of these contracts in 2016, but received pressure from “higher

management” to stick with the projects despite their negative returns. When asked if senior

management knew that these contracts were loss leaders, FE 6 responded: “Yes [they] must

have been aware” because Ericsson would compare the performance of all of its regions and

rank them each quarter. In fact, every quarter they would rank all regions and all Managed

Services contracts on revenue, cost, efficiencies, etc. According to FE 6, the worst-performing

regions were consistently southern and central Africa.

       139.    Moreover, FE 6 recounted that the problems related to poorly constructed

contracts were global issues for Ericsson with Managed Service contracts. He indicated that

Jean-Claude Geha (“Geha”), head of the Managed Services business, and people senior to him,

would have been aware of these problems. He also explained that Defendant Vestberg was

involved in negotiating many of Ericsson’s large Managed Services contracts—and

specifically recalled that Defendant Vestberg negotiated directly with the CEO of France

Telecom.




                                              46
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 51 of 116



       140.    FE 6 also recounted problems with the way Ericsson built in cost-saving

assumptions into its contracts—another variant on the scoping problems detailed herein. He

said that Ericsson needed to save costs for customers to make proposed Managed Services

deals work. In other words, when offering to manage a customer’s network, Ericsson had to

offer the customer a rate that was lower than the customer’s current operating expenses—and

yet to make the transaction financially viable for Ericsson, the Company would need to reduce

the cost of operating that network. However, according to FE 6, in many cases, Ericsson

would only be able to show cost savings if it built in unreasonable cost-saving assumptions,

which it knew would not materialize. Thus, according to FE 6, the Company knowingly took

on contracts that were losing from day one. He added that there was “a lot of stuff we knew

[wasn’t] going to materialize and savings that were totally unreasonable.” FE 6 also confirmed

that Ericsson was not building in contingencies for these costs.

       141.    Furthermore, FE 6 explained that Geha and people above him—including

Vestberg—were aware of the Company’s decision to knowingly take on contracts with

unreasonable assumptions regarding costs. According to FE 6, even though Ericsson knew that

many of these contracts were likely to lose money, it took them on anyway.

       142.    Former Employee 7 (“FE 7”) was employed by Ericsson throughout the Class

Period and served as a Director of Deployment for Managed Services. He was based in the

United States and worked on Managed Services contracts in many Caribbean countries. FE 7

was two reporting levels below Geha, who, as noted, reported to Defendant Mandersson.

       143.    FE 7 advised that decisions in long-term service contracts were not made lightly

and involved various approvals along different levels that included approval from global

headquarters in Sweden. He also explained that the Heads of Managed Services and other




                                              47
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 52 of 116



senior executives above them (including Geha) were updated on decision points regarding

these contracts. He added that senior executives were on a distribution list for email updates

on decision points and that a process called “Road Maps” or “Sales Funnels” updated the

whole organization of decision points on these contracts.

       144.    According to FE 7, Ericsson’s operations were tracked in a web-based

environment accessible to those in the field as well as senior management in Sweden and cost

overruns were tracked in an excel chart. He recalled that there were always calls taking place

to discuss cost overruns and that there were even employees referred to as “boomerangs”

whose job it was to travel (globally) and ascertain why a long-term service contract was not

performing well.

       145.    FE 7 said that quarterly “report cards” on the profit and loss performance of

service contracts, as well as trends, were sent to corporate headquarters. He further noted that

there was a separate report that tracked efficiencies and costs that was circulated quarterly and

included “champion” performers for each quarter, and regional reports that included rankings

per region. FE 7 said that people would discuss these reports and that he received calls from

those senior to him about the performance of his projects based on these reports.

       146.    FE 7 was familiar with a project Ericsson had in Nigeria that had significant

cost overruns. He recalled that the project was entered into in an effort to gain market share

with the understanding that Ericsson would not make money on the project.

       147.    Additionally, FE 7 explained that during the 2013/2014 time-frame, Managed

Services customers got aggressive in asking for discounts and wanting to renegotiate the terms

of the contracts or add additional services. FE 7 added that key account managers often gave

the customers whatever they wanted. FE 7 also explained that Ericsson would take on




                                              48
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 53 of 116



contracts that were not expected to be profitable during the initial periods of the project with

the hope that these projects would become profitable at later stages. Similarly, according to

FE 7, Ericsson took on projects that it knew would not be profitable ever, with the hope that

doing so would result in the sale of equipment or other business outside the scope of the

original agreement, but he noted that these additional sales often did not materialize.

       148.    Former Employee 8 (“FE 8”) was employed by Ericsson during the Class

Period and during that period he was involved in the sourcing for Ericsson. FE 8 worked in

Ericsson’s central sourcing organization and reported to a Vice President of Sourcing.

       149.    FE 8 explained that during the class period, the central sourcing team was

frequently tasked with going back to the third-party suppliers Ericsson relied on for its projects

to renegotiate prices with them. Most negotiations were handled on a regional level, but FE 8

explained that these negotiations involved the central team several times per year typically

seeking to reduce supply costs by roughly 5%-10% on supplier contracts, and improve the

contractual terms and conditions or supplier performance. The value of the contracts could

vary, but the largest could be worth millions of dollars.

       150.    FE 8 further recalled that “many times” the central sourcing team was brought

in during a project because the profitability of the project was too low. FE 8 further explained

that sometimes Ericsson most likely would have known it was underestimating costs before the

contract was signed, sometimes it would know soon after the contract was signed, and

sometimes they learned later in the project.

       151.    FE 8 also described a corporation-wide initiative at Ericsson called “Bare Bone

Tender Scoping,” and frequently abbreviated “BBTS,” which probably began in 2010 and

continued at least into 2014. The program also had a logo, which was described by FE 8 as




                                               49
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 54 of 116



fish bones. He added that the goal of BBTS was to scope contracts as “slim and lean” as

possible. When asked if senior executives would have known about BBTS, FE 8 said,

“100%,” indicating that they knew of the program. Later he added that, among the Individual

Defendants, at least Magnus Mandersson should have been aware of the program. There were,

FE 8 explained, PowerPoint presentations and other formal instructions on the BBTS program.

              2.        Ericsson’s Practice of Prematurely Recognizing Revenue

       152.        Ericsson’s fraudulent scheme to misrepresent its financial condition also

involved the premature recognition of revenue.

       153.        The widespread and customary business practices detailed above at Ericsson,

which under-represented the costs associated with long-term projects, allowed the Company to

prematurely recognize revenue. Given that Ericsson booked revenue based on the percent that

a project was completed—which in turn is based on the total cost to complete the project—the

practice of taking on “open scope” contracts ensured that Ericsson was not correctly

accounting for project revenue. If the total amount of work to be completed on a contract was

constantly expanding, during earlier stages of the project Ericsson would predictably claim that

a greater percentage of the project was completed than ultimately was (given the ever-

expanding scope of the project). Thus, Ericsson’s practice of leaving the scope of its contracts

open ensured that it would prematurely recognize revenue.

       154.        Ericsson also engaged in other improper revenue recognition practices. Former

Employee 9 (“FE 9”) was employed by Ericsson from August 2005 through March 2014 as a

Project Finance Manager. Specifically, FE 9 worked in the T-Mobile Customer Unit and

worked closely with Project Managers and the Project Management Office. He was

responsible for project support tasks including data analysis and revenue analysis. According

to FE 9, Ericsson would recognize revenue before sending official invoices to the customer.


                                                 50
         Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 55 of 116



    This was apparently enabled by the design of Ericsson’s accounting system, as invoicing

    required many documents but revenue could be recognized with “just a few keystrokes.”

           155.        Additionally, FE 1 acknowledged that the Company sometimes had to take

    revenue reversal entries9 because it had recognized revenue too quickly, and the customer

    would end up cancelling the contract after the revenue had been booked. Furthermore, there

    were times when FE 1 was aware that the Company recognized a percentage of a project’s

    revenue even though doing so was premature. For example, AT&T would impose certain

    milestones in its contracts, but Ericsson would get AT&T to sign off on a milestone—prior to

    actually reaching the milestone—in order to internally record the revenue. FE 1 explained that

    sometimes this practice went as far as putting a piece of equipment or hardware needed for the

    milestone “on the loading dock,” so that internally Ericsson could indicate that the milestone

    was cleared in order to record the revenue – a practice corroborated by FE 4.

         D.       Ericsson’s Fraudulent Scheme Is Revealed

                  1.        July 17, 2016 – SvD Article Partially Reveals that Ericsson Was
                            Prematurely Recognizing Revenue

           156.        The problems with Ericsson’s premature recognition of revenue were partially

    revealed in an article published by SvD—a daily newspaper published in Stockholm,

    Sweden—on July 17, 2016. The article stated that concerns were growing internally at

    Ericsson due to the Company’s use of aggressive accounting techniques. According to the

    article, Ericsson was recognizing revenue that it expected to receive in the future—and

    according to the article’s unnamed sources (Company insiders), the Company had dug so far

    into the future there was a great risk of empty quarters ahead. The article, which discussed


9
    Reversal entries can occur from innocent behavior, such as when a customer returns a product. The
practice of premature revenue recognition makes reversal entries more likely, however, because it pulls
revenue forward in time, which expands the period in which a cancellation may result in a reversal.


                                                    51
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 56 of 116



Ericsson’s service contracts, warned that revenue from existing contracts had been so fully

recognized that these contracts are now virtually empty—i.e., that most of the long-term

contracts had already been accounted for as sales.

       157.    Further, the SvD Article is consistent with the statements provided by the

Former Employees, who acknowledged: (1) Ericsson was improperly scoping project costs at

less than it would cost to complete the project, whereby Ericsson would need to complete

additional work that was not accounted for in the project’s costs; and (2) Ericsson was

prematurely recognizing revenue by manipulating milestones to show that Ericsson had

completed far more work than it actually had. By engaging in these practices, Ericsson put

itself in positions where it needed to continue working on its projects to satisfy the Company’s

contractual obligations, but because it had already accounted for the work that it was doing, it

left a void where Ericsson could not register revenue to account for the work it was

doing. This problem is specifically recounted in the SvD Article, where the author

acknowledges that the Company had been prematurely recognizing revenue to maintain its

“reported” sales numbers, and that due to this, the “barns” were “virtually empty” because

“most of the long-term contracts have already been accounted for as sales.”

       158.    The result of this practice, like all premature revenue recognition schemes, was

to artificially inflate Ericsson’s margins at earlier points in time, such that margins would

collapse at a later point in time as the Company incurred costs to perform its obligations under

the contracts without bringing in new revenue.

       159.    As noted, the SvD Article was published in Swedish on July 17, 2016, a

Sunday. By Monday, July 18, 2016, the trading price of Ericsson’s ADS decreased from $7.77

to $7.54 per share (an almost 3% drop), on unusually high volume of more than 8 million




                                               52
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 57 of 116



shares traded; and by Tuesday, July 19, 2016, it had decreased to $7.08 per share (an additional

6.1% drop), on extraordinarily high volume of nearly 12 million shares traded.

       160.        Ericsson responded to this article on July 18, 2016, predictably denying the

allegations and asserting that it complies with all relevant accounting standards—a denial that

Defendant Frykhammar reiterated during a conference call on July 19, 2016. This denial

continued to mislead the market as to the extent of the massive problems at Ericsson.

              2.        1Q2017 – Partial Disclosure of Unprofitable Contracts

       161.        Ericsson posted a press release on the morning of March 28, 2017, announcing a

new business strategy and describing certain organizational changes within the Company. The

press release also stated that “separately” from this reorganization, “provisions of an estimated

SEK 7-9 b. will be required in Q1, triggered by recent negative developments related to certain

large customer projects.” In U.S. dollars, this provision ranged from $900 million to $1.16

billion. This provision was significant in the context of Ericsson’s operations; even at the

lower estimate of $900 million, it was more than three times greater than the Company’s entire

2016 profit—and more than half of Ericsson’s annual profit, even during its most profitable

year during the Class Period. Ericsson’s ADS was negatively affected by this news and by the

close of business on March 28, 2017, the trading price of the ADS had decreased by $0.24 (or

3.59%) to close at $6.45 per share.

       162.        Later that day, Ericsson hosted a conference call in which Defendant Ekholm

and Defendant Mellander discussed the press release. In the opening remarks, Defendant

Ekholm explained that “in addition” to the reorganization activity, Ericsson had some “large

customer projects where we have decided, due to negative events during 1Q, to take a

provision.” He further indicated that this was “unrelated to the strategic review” to reorganize

the Company. In the afternoon session of that conference call, Defendant Ekholm further


                                                 53
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 58 of 116



clarified that “we have reviewed our contract portfolio and project portfolio” and “due to some

specific events related to certain large customer projects, we have a need to take a provision of

SEK 7 billion to SEK 9 billion in 1Q.” He also said that Ericsson has a “large number of

projects” but that these provisions relate to “specific and certain of the large ones.”

       163.    During the morning conference call, an analyst from Barclays PLC asked about

the breadth of these contracts—i.e., whether it was just one or two isolated incidents.

Defendant Ekholm responded that it related to a “few” contracts “where we see that we need to

allocate more resources in order to deliver on the projects” and further stated that these were

“isolated incidents.” The same analyst asked whether the issues reflected a “structural

problem.” After indicating that they were not structural problems, Defendant Ekholm

explained the timing of the release: “[w]e just felt that we needed to communicate those

provisions now rather than wait and do it in a separate release, so we just bake them together

for simplicity.”

       164.    In the afternoon session of that conference call, an unidentified analyst asked

what was behind the provisions. Defendant Ekholm replied that like they do “every quarter,”

he and other members of Ericsson’s management had gone through the portfolio of projects,

and explained that they had seen “negative developments, which could be lower expected

revenues or higher costs to complete those projects . . . due to specific events during the first

quarter.”

       165.    Despite Ericsson’s explanation that these provisions resulted from “negative

developments,” the market began to understand that these provisions were necessitated by

Ericsson taking on unprofitable contracts and then letting those unprofitable contracts pile up




                                               54
        Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 59 of 116



  on its books. Altogether, analysts responded negatively to the news, but took comfort in

  Ericsson’s assurance that these problematic contracts were an isolated incident:

                 (a)   An analyst report by JPMorgan published on March 28, 2017 stated that

Ericsson highlighted that provisions of SEK 7-9 billion will be required due to “extra costs

incurred” for “certain large customer projects,” but noted that Ericsson had “clarified that this

provision should be viewed as an isolated incident and that Ericsson is committed to fully

delivering on these projects.”

                 (b)   An investment bank called Natixis released an analyst report on March 29,

2017 noting “we don’t recollect Ericsson taking this sort of provision before. Cost over-runs on

services and even trial networks have historically just impacted operating income directly,” and

went on to explain “[w]e suspect that the provisions relate to IT managed services contracts

focused on digital transformation. Ericsson signed several contracts of this nature in 2014 and

2015 and materially under estimated costs, resulting in significant cost pressures through 2016.”

                 (c)   On March 28, 2017, Credit Suisse issued an analyst report discussing the

Company’s “[l]oss making contracts in Managed Services,” among other topics. This report

stated that “near term trends” for Ericsson remained “weak” and listed the provisions as one of

three factors.

                 (d)   On March 28, 2017, European Equity Research issued an analyst report

and noted that the SEK 7-9 billion provisions were “linked to underperforming projects.” It

further stated “[w]e see Ericsson clearly trying to fully clean its accounts with these announced

incremental charges”—a clear reference to the fact that prior to this “clean[ing],” Ericsson’s

books were, in fact, “dirty” with previously undisclosed loss-making contracts.




                                                 55
        Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 60 of 116



                (e)    A March 29, 2017 newsletter by JPMorgan called “Rod Hall’s Daily

Download” said that “the provision required for 1Q17 due to extra costs incurred on certain large

projects (although flagged as an isolated incident by the management) is likely to be a drag on

the near-term sentiment, in our view.”

                (f)    Kepler Cheuvreux published an article on March 29, 2017 describing the

provision as “due to recent negative developments on certain large customer projects where the

group suffers from over-runs).”

                (g)    On March 29, 2017, SEB issued an analyst report stating: “The big

negative news was the provision related to the clean-up of strategically important loss-making

contracts of SEK 7-9bn [billion] (4% of market cap), which will hit Q1.”

                (h)    On March 29, 2017, an analyst report from Liberum discussed the

provisions and stated that it was “not clear what these projects are,” but that it is believed “they

contain a larger proportion of services revenue than product revenue.” The report further stated

that the need for the provisions “raises questions about Ericsson’s internal controls and bidding

processes.”

         166.     Additional details about these provisions came to light when Ericsson reported

 its first quarter results on April 25, 2017. At that time, Ericsson explained that it made

 provisions of SEK 8.4 billion ($1.08 billion) related to customer contracts and that SEK

 5.5 billion ($707 million) of these provisions was for “additional project costs, mainly related

 to certain transformation projects in IT & Cloud, which due to recent negative developments

 are not expected to be covered by future project revenues.” In response, analysts questioned

 the integrity of the Company’s projects—and the root cause of the provisions—during the

 conference calls for Ericsson’s 1Q results.




                                                 56
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 61 of 116



        167.    For example, during the morning conference call on April 25, 2017, an analyst

from Credit Suisse commented that “some of these NRO and Managed Services contracts that

Ericsson has taken haven’t proved to be profitable in the long term,” and asked: “[W]hat is the

change in company strategy as you approach trying . . . to renew contracts?” Defendant

Ekholm replied: “Clearly, what we are seeing is that we have contracts today that are not

profitable. We see that in NRO. We see that as well in Managed Services. And these are

contracts that we will now approach and manage in order to get them either to profitability or

we will probably not extend them.”

        168.    Similarly, an analyst from Barclays posed a question about Ericsson’s

profitability, by noting that Ericsson had “[c]learly . . . priced [its contracts] to win” but

observing that they are now “proving problematic in terms of profitability.” Accepting this

premise, Defendant Ekholm’s response stated that Ericsson will “build on the learnings” it has

had and that he is “very comfortable” with the Company’s competitiveness.

        169.    In the afternoon session of the 1Q2017 earnings conference call, an unidentified

analyst asked: “is it . . . your analysis that the sales incentives were inappropriate, and they

rewarded winning short-term contracts, but not long-term profits? Or is it, in your analysis,

more of an engineering issue about being able to deliver what the salesman promised?”

Defendant Ekholm’s reply focused on scoping—and confirmed that poor scoping had resulted

in unprofitable contracts—as follows:

               No, it’s -- the -- I think it’s fair to say that we do have a number of
               very large IT transformation, digital transmission projects at our
               customers. And here, we’re -- this is a new market. So it’s an
               element of, call it, not knowing exactly how -- what demands you
               would put on a new system, so we label it as where we have to
               improve the scoping. So it’s more our old ability to scope these
               projects well enough when they’re in areas that have not -- we nor
               anybody else have done before. And that’s really why we’re -- this



                                                 57
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 62 of 116



               is, call it, a step-by-step learning experience where we have
               taken -- of course, here, you can accuse us of having taken some
               projects with now we have to provide again. But they’re really
               done because we are entering a new area where it takes some time
               to build the experience base internally to scope them well enough.
               And it’s not sales incentive or anything like that, it’s rather our --
               when you enter unchartered territories, by definition, you don’t
               know all the facts.

        170.    Accordingly, although Defendant Ekholm attempted to mitigate the implications

of the Company’s poor scoping practices, he acknowledged that the unprofitability of the

contracts was not the result of some extrinsic cause (e.g., a spike in some commodity price)

and confirmed that Ericsson was carrying a large number of unprofitable contracts. Thus,

when the analyst asked a follow up question—“do you imagine this is an industry-wide

problem, just [an] inability to scope correctly?”—Defendant Ekholm replied that he could not

judge if others were having this problem, but noted that they were learning from “past

experiences in order to make sure that we’re better at it going forward.”

        171.    Another telling exchange occurred in the afternoon call, when an analyst at

Charter Equity Research asked: “is the change in terms of the contract by the customer or the

scope of the contract or was it just realizing you aren’t going to be able to deliver on . . . the

original terms for the cost that you originally thought you could?” Defendant Mellander

responded, recognizing the scoping problems: “I think when it comes to scoping, we have

learned a lot . . . and some of those projects . . . could have been scoped in a better way.”

Defendant Ekholm repeated the same, noting that “when we have done the scoping to some

extent, we could have done it better.” This prompted the analyst to ask: “[s]o it sounds like

less than a change in the market or eroding market profile and more just [a] learning curve on

how to do these projects and how to scope them better?” And Defendant Ekholm responded:

“That’s correct.”



                                                58
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 63 of 116



          172.        These statements made clear that no “negative developments” caused Ericsson

to recognize these massive losses in the first quarter of 2017. Rather, and as supported by

former employees, Ericsson had been carrying loss-making contracts on its books; Ericsson

just decided that 1Q2017 was the time to recognize those losses. Moreover, as otherwise

detailed herein, it was well understood within the Company that Ericsson had entered into

many loss-making contracts, had routinely allowed (and expected) the costs associated with

contracts to spiral out of control, and had failed to adequately account for costs as they

mounted.

          173.        Analyst coverage of the 1Q2017 results reconfirm that analysts generally took

comfort in Defendants’ assurances that the provisions were of limited breadth. For example,

the firm Kepler Cheuvreux stated in an April 25, 2017 analyst report that Ericsson delivered

“weaker-than-expected results globally in Q1 with very large one-offs, including a Jumbo

SEK8.4bn [billion] provision (linked to massive over-runs in services contracts).” Similarly,

Liberum wrote on May 2, 2017: “The IT transformation projects for which provisions were

taken in Q1 are likely to have been putting pressure on profitability for many quarters. By

taking provisions . . . these headwinds to the P&L are likely to have been removed. However,

the ability of the company to avoid such low margin projects in future remains to be seen.”

Most analyst commentary was muted due to the fact the provisions had previously been

announced. For example, analysts from Jyske Bank wrote: “provisions and adjustments totaled

SEK 8.4bn [billion]. However, these were already communicated in March and are one-off

items.”

                 3.        2Q2017 – Full Disclosure of Unprofitable Contracts

          174.        On July 18, 2017, Ericsson posted its second quarter results. The first sentence

of the report stated: “[w]e are not satisfied with our underlying performance with continued


                                                    59
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 64 of 116



declining sales and increasing losses.” The report went on to explain that Ericsson was

continuing to “refocus [its] Managed Services business to improve profitability” and stated that

the Company had identified 42 contracts—with sales in the prior year worth $892 million—

that it would either “exit, renegotiate, or transform.” Ericsson reported in its 2016 Annual

Report that it had more than 300 ongoing contracts; using 300 as an estimate of the Company’s

number of contracts, renegotiating 42 contracts would be about 15% of Managed Services

contracts.

       175.     Ericsson further stated that it saw an “increased risk of further market and

customer project adjustments, which would have a negative impact on results, estimated to

SEK 3-5 b. [($386-$643 million U.S. dollars)] for the coming 12 months.” In other words,

Ericsson was disclosing that it had many unprofitable contracts, but that it was not taking an

immediate provision to account for these expected losses. Instead, Ericsson was forecasting

the provisions it was expecting to take.

       176.    Ericsson’s ADS was negatively affected by this news and by the close of

business on July 18, 2017, the trading price had decreased by $1.21, or 16.62%, to close at

$6.07 per share.

       177.    In the related earnings call on the morning of July 18, 2017, Defendant Ekholm

stated that “we see that there are a number of customer projects that we need to renegotiate”

and clarified that the “risk estimate” was an attempt to “quantify what we think could be an

outcome of those contracts which we think could hurt the operating income with SEK 3 billion

to SEK 5 billion over the coming year.” Defendant Mellander reiterated this point and

clarified that this new disclosure was in addition to the provisions made in 1Q2017, stating:

“The provisions and customer project adjustments that we communicated in the Q1 report . . .




                                              60
        Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 65 of 116



 will, as mentioned then, also have a cash impact of SEK 5.8 billion” (emphasis added), and

 then referred to the new “risk” allotment as “additional” to the prior provisions.

         178.     Additionally, during the morning and afternoon earnings calls on July 18, 2017,

 Ericsson’s executives had several opportunities to clarify what had happened with respect to

 these contracts. As shown below, in each case, Ericsson’s management attempted to mention

 contributing factors, but ultimately attributed the problematic contracts to a “scoping”

 problem—which meant that Ericsson had simply taken on contracts that were unprofitable and

 had been carrying those unprofitable contracts on its books without disclosing that fact.

                (a)    An analyst from Carnegie Investment Bank asked for more information

about the contracts. Defendant Ekholm responded, explaining that “we see a number of

contracts which we need to handle, and it involves negotiating with customers, clearance on

milestones, scoping, et cetera.” He further explained that because the negotiations were ongoing,

the exact cost of these contracts was presented as guidance, but not as an actual provision.

Finally, he mentioned that Ericsson “also [had] some other, call it, currency-related issues related

to those contracts.”

                (b)    An analyst from Charter Equity Research asked for “color on what

happened” such that “so many of your contracts have changed so radically that you must

undertake such a large program of renegotiation? Were they just written incorrectly or poorly, or

have circumstances changed so radically since you were signed that you’re compelled to do all

those?” Defendant Ekholm’s answer made it clear that nothing had really changed—rather the

Company was recognizing that it had “scoped” the contracts poorly. He said: “part of it is, of

course, we could have scoped the contract better. Part of it is that we decide to conduct less

business in a certain area, and that puts us at a negotiating position with customers.”




                                                 61
          Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 66 of 116



                   (c)    An analyst from Barclays asked for clarification of the relationship

between the newly disclosed risk and the provisions set out in the first quarter of 2017.

Specifically, he commented: “what has happened over the last few months to result in such a

significant change . . . doesn’t seem as though the market has changed that much in the last few

months, it’s presumably contract specific.” Defendant Mellander’s response focused on

explaining that the Company was “much further into the analysis” since the first quarter. In

other words, the main change was simply that the Company decided it needed to disclose the

risks. He further clarified vaguely that there were business concerns about executing on its

strategies and receiving payments from customers.

                   (d)    At the start of the afternoon session of the earnings call, Defendant

Mellander stated: “We had done an estimate here saying that between SEK 3 billion and SEK 5

billion might be the hit in the P&L the coming year.” He went on to explain the issues with

these contracts as follows: “One is related to payment risks, where we have customers with

difficulty paying us. Of course, we are in situations there with customers to resolve those

situations, but this is what we see now. There are also some challenging projects. Could be cost

situations, scoping et cetera, which we are, of course, working hard to turn around as well. And

then following the strategic direction with more focus. This is a transformation of our company

and there will be costs related to, for example, exiting parts of our businesses which is [sic] not

performing today.”10

            179.     Near the end of the afternoon session of the second quarter earnings call on

     July 18, 2017, Ericsson’s executives made two further important clarifications with respect to

     the 42 contracts at issue and the “risk” the Company was guiding for.


10
    Despite the reference to transforming the business, Ericsson had separately made provisions for its
reorganizational costs.


                                                   62
         Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 67 of 116



          180.   First, it was disclosed that the 42 contracts were in fact loss-making and had to

be renegotiated precisely because they were loss-making. This was implied throughout the

questioning, but most clearly indicated in an exchange with an analyst from Kepler Cheuvreux

Research. The analyst asked for clarification on the level of proceeds and losses from the 42

“loss-making Managed Services deals” and, accepting the premise that these 42 contracts were

in fact “loss-making,” Defendant Mellander stated: “We haven’t broken out that level of

profitability, specifically for the Managed contract. We said that the 42 are the ones under

review, they’re underperforming contracts . . . But we haven’t given a specific number on

that.”

          181.   Second, it was disclosed that the $386-$643 million in “risk” identified by the

quarterly report covered these 42 contracts but also covered other contracts, where the

Company was not attempting to renegotiate their terms. This was clarified in an exchange with

an analyst from Bank of America Merrill Lynch, who asked: “And how much of these 42

contracts, how many of these are covered by the SEK 3 billion to SEK 5 billion?” Defendant

Ekholm responded that the provisions were not “tied” to the renegotiation of the Managed

Services contracts, and also included “other big projects and big customer engagements.” In

other words, the problems at Ericsson involved more than just the 42 contracts.

          182.   FE 6 was familiar with at least 24 of the 42 contracts included in the provisions,

indicating that they were all over the world, with some in Africa.

          183.   Analyst reactions to this news were highly negative. Many analysts expressed

frustration and noted that the guidance of the forthcoming provisions—after the supposed one-

off provisions in 1Q2017—indicated deep problems within the Company. Several examples

are listed below.




                                                63
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 68 of 116



               (a)    On July 19, 2017, Kepler Cheuvreux published an analyst report stating

that the “risk regarding potential market and customer project adjustments (SEK3-5bn potential

impact over the next 12 months, after the Jumbo SEK8.4bn provision booked in Q1) shows that

management has a fairly limited grip on operations.”

               (b)    On July 19, 2017, Liberum issued an analyst report entitled “No Light in

this tunnel as yet,” which expressed more concern for the ongoing charges, costs and provisions

that Ericsson was taking on a large number of projects than with the Company’s weak sales. The

report further stated that the problems with these projects seemed to be “wide ranging” and

identified causes as including: “project specification and scope, project completion, revaluation

of customer discounts, reassessment of trade receivables, collection of payments, cost overruns

and lower than expected revenues.” Most strikingly, the report stated that: “[w]hile such issues

can come up in one or two projects for any company, the fact that it involves so many projects

over such a long time points to more deep rooted structural problems in our opinion.” Finally,

the report lamented that “Ericsson is yet to show any convincing evidence that the root causes of

these problems have been addressed, rather than just addressing the problematic projects

themselves. We believe such negative impacts on projects may recur in future.”

               (c)    On July 18, 2017, an analyst report from Deutsche Bank expressed

frustration with the Company, writing that “Ericsson reported another set of disappointing

results.” It explained that Ericsson missed “[a]lmost every metric” and that it is “expecting

additional provisions for problematic contracts.” It went on to say that “Ericsson continues to

underperform while claiming that the period of share losses for the company is over.”




                                                64
           Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 69 of 116



VI.        DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
           AND OMISSIONS DURING THE CLASS PERIOD

                184.    During the Class Period, Defendants made numerous materially false and

     misleading statements and omissions.11 The statements relate to a common scheme to deprive

     the market of accurate information regarding Ericsson’s financial condition.

           A.          Reporting on the Year 2013

                185.    The Class Period begins on April 24, 2013. On that date, Ericsson published its

     1Q2013 results. The quarterly report included financial results that incorporated Ericsson’s

     revenue and expenses, as well as other financial metrics, as reflected in the following excerpted

     table:12




                186.    The presentation of this financial information—particularly information

     regarding and/or derived from sales, margins, income and revenue—was false and materially


11
    Unless context indicates otherwise, statements in bold and italics in this section are alleged to be false
and misleading, as are statements quoted from Ericsson’s disclosures. Additionally, Ericsson’s financial
metrics—including sales, margins, income and revenue—are also alleged to be false and misleading.
12
    Throughout the Class Period, Ericsson presented its financial information in similar charts in its other
reports and SEC filings. These charts are not included herein for the sake of brevity, but such financial
information is incorporated by reference herein and was materially false and misleading for substantially
the same reasons set forth herein.


                                                      65
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 70 of 116



misleading, and omitted facts necessary to render such information non-misleading, because:

(1) it incorporated data that was tainted by Ericsson’s failure to accurately report loss-making

contracts; (2) it incorporated data that was tainted by Ericsson’s failure to accurately report the

costs associated with its contracts; and (3) it incorporated data that was tainted by Ericsson’s

practices of prematurely recognizing revenue.

       187.    This information was also false and materially misleading, and omitted material

information necessary to render the figures non-misleading, because: (1) Ericsson was taking

on loss-making contracts; (2) Ericsson was amassing a large number of loss-making contracts

without disclosing that fact; and (3) Ericsson’s financial statements regarding its contracts were

materially misleading insofar as they were tainted by inaccurate treatment of costs, sales,

income, and revenues.

       188.    Additionally, Ericsson held its 1Q2013 earnings call on April 24, 2013. During

his opening remarks at the start of that call, Defendant Vestberg said that the Company would

“of course, continue with our cost and efficiency work.” This statement was false and

materially misleading, and omitted facts necessary to be non-misleading, because, as noted, the

Company was actively accumulating loss-making contracts, failing to properly define the

scope of contracts (which had the effect of understating contract costs), improperly deferring

costs, and failing to properly account for costs in accordance with applicable accounting

principles.

       189.    Subsequently, Ericsson reported financial results on the following dates and for

the following periods during 2013, all of which incorporated information regarding and/or

derived from sales, margins, income and revenue that was false and materially misleading, and




                                               66
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 71 of 116



 omitted facts necessary to render such information non-misleading, for the same reasons as the

 statements published on April 24, 2013:

                (a)    on July 18, 2013, Ericsson published its 2Q2013 results;

                (b)    on October 24, 2013, Ericsson published its 3Q2013 results, which

additionally included a section attributed to Defendant Vestberg in which he misleadingly

represented that “[t]he momentum for Professional Services continued with stable earnings

and 59 signed managed services contracts year to date”;

                (c)    on January 30, 2014, Ericsson published its 4Q2013 results; and

                (d)    on April 8, 2014, Ericsson filed its annual report for 2013 on Form 20-F

with the SEC, which was largely comprised of the English version of Ericsson’s Swedish Annual

Report for 2013 and presented financial information for full year 2013.

         190.     Additionally, Ericsson held its 2Q2013 earnings call on July 18, 2013, when it

 published its 2Q2013 results. During that call, an analyst posed a question regarding

 struggling NRO projects, inquiring: “So how would you assess the risk of actually negative

 surprise as it hits your P&L as a one-off as these projects are coming to an end in the next six

 months?” In response, Defendant Frykhammar stated: “The way we operate all our project and

 project accounting is that we update the plan cost estimate on a monthly basis across all

 projects. And we track variations between actual and plan costs so I would view those

 additional finalization cost surprises as a quite smaller risk. . . . There is a very detailed

 review of all of the costs involved in the projects, both actuals as well as planned costs and

 we adjust the cost levels that we recognized in the P&L all the time.”

         191.     These statements were false and materially misleading, and omitted facts

 necessary to be non-misleading, because, in truth, the Company was actively accumulating




                                                67
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 72 of 116



loss-making contracts, failing to properly define the scope of contracts (which had the effect of

understating contract costs), improperly deferring costs, and failing to properly account for

costs in accordance with applicable accounting principles. Moreover, Defendant

Frykhammar’s admission that Ericsson closely tracked costs evidences Defendants’ awareness

of the practices detailed herein, including the improper treatment and accounting of costs.

       192.    Ericsson’s April 8, 2014 annual report for 2013 on Form 20-F was signed by

Roland Hagman, Vice President Group Function Financial Control at the time, and Nina

Macpherson, Senior Vice President, General Counsel, Head of Group Function Legal Affairs,

and Secretary to the Board of Directors. The opening letter to the annual report for 2013 filed

on Form 20-F from Defendant Vestberg stated “[w]e will continue to reduce costs and

improve efficiency,” while the 2013 Annual Report on Form 20-F otherwise represented: “A

clear focus on operating margins demonstrates our commitment to profitable growth.”

       193.    These statements were false and materially misleading, and omitted information

necessary to render them non-misleading, because, rather than continue to “reduce costs and

improve efficiency” or demonstrate a “commitment to profitable growth”: (1) Ericsson was

taking on loss-making contracts; (2) Ericsson was amassing a large number of loss-making

contracts without disclosing that fact; and (3) Ericsson’s financial statements regarding its

contracts were materially misleading insofar as they were tainted by inaccurate treatment of

costs, cost overruns, and revenues such that loss-making contracts were not recognized as

losses in the appropriate quarter.

       194.    The annual report for 2013 filed on Form 20-F also represented “We have a

good balance of [Managed Services] contracts in the transition, transformation and




                                               68
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 73 of 116



optimization phases – with the vast majority of the business in the optimization phase –

which has a beneficial effect on revenue and cash flow.”

       195.    This statement was materially misleading because: (1) it claimed that Ericsson

had a “good balance” of Managed Services contracts while many of those contracts were loss-

making contracts; (2) it claimed that a “vast majority” of Ericsson’s Managed Services

contracts were in the optimization phase while many of those contracts were loss-making

contracts on which Ericsson would never recognize revenue; and (3) Ericsson’s financial

statements regarding its contracts were materially misleading insofar as they were tainted by

inaccurate treatment of costs, cost overruns, and revenues such that loss-making contracts were

not recognized as losses in the appropriate quarter.

       196.    The 2013 Annual Report filed on Form 20-F also stated that:

              The Board of Directors and the President declare that the
              consolidated financial statements have been prepared in
              accordance with IFRS, as adopted by the EU, and give a fair
              view of the Group’s financial position and results of operations.
              The financial statements of the Parent Company have been
              prepared in accordance with generally accepted accounting
              principles in Sweden and give a fair view of the Parent
              Company’s financial position and results of operations.

       197.    Likewise, the 2013 Annual Report filed on Form 20-F stated it was “prepared

in accordance with International Financial Reporting Standards (IFRS) as endorsed by the

EU.” It further provided that: “The consolidated financial statements for the year ended

December 31, 2013 have been prepared in accordance with International Financial

Reporting Standards (IFRS) as endorsed by the EU.”

       198.    These representations regarding Ericsson’s conformance to IFRS were false and

materially misleading because Ericsson’s financial statements were not prepared in compliance

with such accounting standards and did not give a “fair view” of Ericsson’s financial position,



                                              69
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 74 of 116



given that such financial information incorporated data: (1) that was tainted by Ericsson’s

failure to adequately report loss-making contracts; (2) that was tainted by Ericsson’s failure to

accurately report costs associated with its contracts; (3) that was tainted by Ericsson’s practices

prematurely recognizing revenue; and (4) that was unreliable due to Ericsson’s inadequate

internal controls.

       199.    The 2013 Annual Report filed on Form 20-F further represented that “[t]he

profitability of contracts is periodically assessed, and provisions for any estimated losses are

made immediately when losses are probable.” This statement was false and omitted material

information needed to not be misleading, because: (1) Ericsson did not immediately make

provisions for losses when they were probable and instead allowed loss-making contracts to

pile-up on its books; (2) Ericsson was failing to accurately report the costs associated with its

contracts, which costs would have affected whether or not contracts were in a loss-making

position; and (3) Ericsson’s financial statements did not reflect a periodical assessment of

whether or not its contracts were in a loss-making position.

       200.    The 2013 Annual Report filed on Form 20-F additionally stated that, with

respect to contracts for services, “Revenue is recognized when the services have been

provided, generally pro rata over the contract period. Global Services has contracts that

relate to this type of arrangement.” These statements were false because Ericsson did not

recognize revenue as stated, because: (1) it prematurely recognized revenue; (2) its revenue

recognition processes incorporated data that was tainted by Ericsson’s failure to accurately

report the costs associated with its contracts; and (3) its revenue recognition processes

incorporated data that was unreliable due to Ericsson’s inadequate internal controls.




                                               70
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 75 of 116



         201.     Finally, Ericsson’s 2013 Annual Report filed on Form 20-F was accompanied

 by SOX certifications (reproduced above) signed by Defendants Vestberg and Frykhammar.

 These certifications were materially false and misleading for the following reasons:

                (a)    The 2013 Annual Report did contain material misstatements and

omissions and did not accurately represent the condition of the business, as both Defendants

Vestberg and Frykhammar knew. The financial statements contained misstatements and

misrepresented the state of the business, as detailed above; and

                (b)    Ericsson did not have internal controls that provided a reasonable

assurance regarding the reliability of its financial reporting or its compliance with accounting

principles. A system providing reasonable assurances regarding reliability would not have

permitted the preparation and publication of financial reports that contained the false and

materially misleading information described herein, nor would they have omitted material

information necessary to render various representations non-misleading. In fact, Ericsson had

glaring weaknesses in its internal controls processes, such as an accounting system that allowed

individuals to recognize revenue “with just a few keystrokes.”

         202.     As detailed below, Ericsson made similar false and misleading statements and

 omissions throughout the rest of the Class Period during years 2014, 2015, 2016 and 2017–

 statements and omissions that were false and misleading for substantially similar reasons as

 those set forth in this section.

       B.       Reporting on the Year 2014

         203.     Like its financial reporting for 2013, Ericsson’s financial reporting for 2014

 presented and incorporated information regarding and/or derived from sales, margins, income

 and revenue that was false and materially misleading, and omitted information necessary to

 render such data non-misleading, for the same reasons as the financial information reported for


                                                 71
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 76 of 116



 2013. The Company reported financial results on the following dates, and for the following

 periods, for 2014:

                (a)    on April 23, 2014, Ericsson published its 1Q2014 results, which included

information on Ericsson’s Global Services segment;

                (b)    on July 18, 2014, Ericsson published its 2Q2014 results. The report

included assurances from the Board of Directors that “The Board of Directors and the CEO

certify that the financial report for the six months gives a fair view of the performance of the

business”;

                (c)    on October 24, 2014, Ericsson published its 3Q2014 results, including the

following representation from Defendant Vestberg: “Profitability showed stable improvement

across all segments. This was primarily driven by favorable business mix”;

                (d)    on January 27, 2015, Ericsson published its 4Q2014 results, including the

following representation from Defendant Vestberg: “Operating margin improved in the core

business driven by higher share of capacity sales and efficiency enhancements”; and

                (e)    on March 31, 2015, Ericsson filed its Form 20-F with the SEC which was

largely comprised of the English version of Ericsson’s Swedish Annual Report for 2014 and

presented financial information for full year 2014.

         204.     The financial information reported on those dates was false and materially

 misleading, and omitted information necessary to be non-misleading, because: (1) it

 incorporated data that was tainted by Ericsson’s failure to accurately report loss-making

 contracts; (2) it incorporated data that was tainted by Ericsson’s failure to accurately report the

 costs associated with its contracts; and (3) it incorporated data that was tainted by Ericsson’s

 practices of prematurely recognizing revenue.




                                                72
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 77 of 116



       205.    Additionally, this financial information and the statements above regarding the

“favorable business mix” and “improved” margins were false and materially misleading, and

omitted material information necessary to be non-misleading, because: (1) Ericsson was taking

on loss-making contracts; (2) Ericsson was amassing a large number of loss-making contracts

without disclosing that fact; and (3) Ericsson’s financial statements regarding its contracts were

materially misleading insofar as they were tainted by inaccurate treatment of costs, sales,

income, and revenues.

       206.    On January 27, 2015, Ericsson held its 4Q2014 earnings conference call.

During the call, an analyst asked whether the Company was engaging in “Pull Ins” to

prematurely recognize certain sales. Defendant Frykhammar rejected this notion, saying: “we

are a company that are a [sic] very prudent in terms of accounting, so the concept of pull-ins

I don’t really understand.” But Defendant Frykhammar’s representations were flatly untrue.

As detailed herein, Ericsson regularly engaged in aggressive and improper accounting practices

that violated applicable accounting principles, failed to accurately portray the Company’s

financial condition, and otherwise concealed the Company’s improper business practices and

the effects those practices were having (and would have) on the Company’s financials.

       207.    Furthermore, the 2014 Annual Report filed on Form 20-F—which was signed

by Roland Hagman, Vice President Group Function Financial Control at the time, and Nina

Macpherson, Senior Vice President, General Counsel, Head of Group Function Legal Affairs,

and Secretary to the Board of Directors—contained other representations that were false and

materially misleading for substantially similar reasons, as follows:




                                              73
          Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 78 of 116



               (a)    The opening letter of the 2014 Annual Report filed on Form 20-F stated:

“Going into 2015, we aim to continue to grow faster than the market combined with best-in-

class margins and strong operating cash flow.”

               (b)    The 2014 Annual Report filed on Form 20-F, in reference to Ericsson’s

profit margins, stated: “A market-leading position, global presence, regional and local

competence as well as close customer relationships provide a solid foundation for profitable

growth.”

               (c)    The 2014 Annual Report filed on Form 20-F stated: “A strong financial

position, focus on profitable growth and operational efficiencies and the ambition to improve

earnings in the core business remain the cornerstones of Ericsson’s financial ambitions while

continuously monetizing the footprint and making cost efficiency improvements.”

               (d)    The 2014 Annual Report filed on Form 20-F stated: “The strategy is to

excel in the core business, establish leadership in targeted areas and expand business in new

areas.”

               (e)    The 2014 Annual Report filed on Form 20-F stated: “The Company has

reached a good balance of contracts . . .” in the Managed Services segment.

               (f)    The 2014 Annual Report filed on Form 20-F stated it had the ability to

“limit[] the negative impact on cash flow in the transition phase when going into new

contracts.”

               (g)    The 2014 Annual Report filed on Form 20-F stated: “The business

strategy within Global Services is to extend and excel in the core business: network roll-out,

customer support, and managed services . . . .”




                                                74
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 79 of 116



               (h)     The 2014 Annual Report filed on Form 20-F stated: “Within Global

Services, Managed Services and Consulting & Systems Integration continue to drive growth.”

        208.    The above statements were false and materially misleading, and omitted

 material information necessary to render such statements non-misleading, because:

 (1) Ericsson continued taking on loss-making contracts; (2) Ericsson was amassing a large

 number of loss-making contracts without disclosing that fact; and (3) Ericsson’s financial

 statements regarding its contracts were materially misleading insofar as they were tainted by

 inaccurate treatment of costs and revenues such that loss-making contracts were not recognized

 as losses in the appropriate quarter. Nor, for these reasons, was it true that Managed Services

 was driving growth.

        209.    Like the 2013 Annual Report filed on Form 20-F, the 2014 Annual Report filed

 on Form 20-F also represented that the financial statements provide a fair view of the

 Company’s financial position, results of operations, and risks and uncertainties and were

 otherwise prepared in conformance with IFRS. Similarly, the 2014 Annual Report provided

 solid examples of how the Company complied with IFRS, representing, in part, that: (1) “[t]he

 profitability of contracts is periodically assessed, and provisions for any estimated losses are

 made immediately when losses are probable”; and (2) “Revenue is recognized when the

 services have been provided, generally pro rata over the contract period.”

        210.    In truth, for the reasons detailed herein, Ericsson’s financial statements and

 results were not prepared in accordance with, and did not conform, to IFRS and did not provide

 a fair view of the Company’s financial position. For example, as explained herein, Ericsson

 did not immediately make provisions for losses when they were probable and failed to




                                               75
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 80 of 116



 accurately report the costs associated with its contracts, while prematurely recognizing

 revenue.

         211.     Finally, Ericsson’s 2014 Annual Report filed on Form 20-F was also

 accompanied by SOX certifications signed by Defendants Vestberg and Frykhammar, which

 were false and materially misleading for the same reasons as the other SOX certifications

 issued throughout the Class Period.

       C.       Reporting on the Year 2015

         212.     Like its financial reporting for 2013 and 2014, Ericsson’s financial reporting for

 2015 presented and incorporated information regarding and/or derived from sales, margins,

 income and revenue that was false and materially misleading, and omitted information

 necessary to render such data non-misleading, for the same reasons as the financial information

 reported for 2013 and 2014. The Company reported financial results on the following dates,

 and for the following periods, for 2015:

                (a)    on April 23, 2015, Ericsson published its 1Q2015 results, which included

comments from Defendant Vestberg stating that “[t]here is continued good progress in

returning the Network Rollout business to profitability and its operating margin”;

                (b)    on April 23, 2015, Ericsson released an earnings press release and analyst

presentation, in which Defendant Frykhammar stated that in regards to “network rollout, margin

is improving, the professional services, margin is improving”;

                (c)    on July 17, 2015, Ericsson published its 2Q2015 results, which included

comments from Defendant Vestberg stating that “Our growth strategy builds on a combination

of excelling in our core business and establishing leadership in targeted growth areas” and

represented that “[t]he work to return the Network Rollout business to profitability continues

with good progress and operating margin”;


                                                 76
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 81 of 116



                (d)    On July 17, 2015, Ericsson released an earnings press and analyst

presentation, in which Defendant Frykhammar answered an analyst’s question regarding an

“increased loss” from the NRO by stating “I think the trend is going in the right direction”;

                (e)    on October 23, 2015, Ericsson published its 3Q2015 results, which

included comments from Defendant Vestberg and stated that “Operating income and margin

improved in Global Services YoY. Operating margin . . . driven by an improved income in

Network Rollout and increased sales in Professional Services”;

                (f)    on January 27, 2016, Ericsson published its 4Q2015 results, which

included comments from Defendant Vestberg stating that “The effort to restore Network Rollout

to a sustainable profitable business is progressing well”;

                (g)    on March 7, 2016, Ericsson published its 2015 Swedish Annual Report,

and opened with a letter to investors signed by Defendant Vestberg; and

                (h)    on April 4, 2016, Ericsson filed its Form 20-F with the SEC, attaching the

Company’s 2015 Swedish Annual Report as exhibit 15.1.

         213.     The financial information reported on those dates was false and materially

 misleading, and omitted facts necessary to render such information non-misleading, because:

 (1) it incorporated data that was tainted by Ericsson’s failure to accurately report loss-making

 contracts; (2) it incorporated data that was tainted by Ericsson’s failure to accurately report the

 costs associated with its contracts; and (3) it incorporated data that was tainted by Ericsson’s

 practices of prematurely recognizing revenue.

         214.     This information—as well as the non-financial related statements above—was

 also false and materially misleading, and omitted material information necessary to render such

 information and statements non-misleading, because: (1) Ericsson was taking on loss-making




                                                77
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 82 of 116



 contracts; (2) Ericsson was amassing a large number of loss-making contracts without

 disclosing that fact; and (3) Ericsson’s financial statements regarding its contracts were

 materially misleading insofar as they were tainted by inaccurate treatment of costs, sales,

 income, and revenues such that loss-making contracts were not recognized as losses in the

 appropriate quarter.

         215.     Additionally, the 2015 Swedish Annual Report—which was signed by

 Defendants Vestberg and Ekholm, among others—and the 2015 Annual Report filed on Form

 20-F—which was signed by Roland Hagman and Nina Macpherson, who at the time held the

 titles at Ericsson of Vice President Group Controller and Senior Vice President Chief Legal

 Officer, respectively—contained other representations that were false and materially

 misleading for substantially similar reasons, as follows:

                (a)     The opening letter of the Swedish Annual Report stated that: “Our core

strategy remains unchanged and builds on a combination of excelling in our current core

business and to establish leadership in targeted growth areas, combined with best-in-class

margins and strong operating cash flow.”

                (b)     The opening letter of the Swedish Annual Report stated that: “Our global

cost and efficiency program is progressing according to plan and operating expenses for the

second half of 2015 declined by almost 10%.”

                (c)     The Swedish Annual Report stated that: “Ericsson has made progress in

its efforts to improve the profitability of network rollout services and industrialize the

business.”




                                                78
        Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 83 of 116



                (d)     The Swedish Annual Report stated that 75% of the Company’s managed

services contracts were in the profitable “optimization” phase and that these contracts had a

“beneficial effect on earnings and cash flow.”

                (e)     While discussing Managed Services, Ericsson’s annual report explained

that such contracts tend to have greater costs in their initial phases and that such contracts are of

highest margin at later phases in the project. The Swedish Annual Report stated that: “[T]he

Company has advanced on the learning curve, which means that global synergies can be

obtained, and thereby the initial phases can be shortened. This limits the negative impact on

cash flow in the transition phase when entering into new contracts.”

         216.     The above statements were false and materially misleading, and omitted

 material information necessary to render them non-misleading, because: (1) Ericsson continued

 taking on loss-making contracts; (2) Ericsson was amassing a large number of loss-making

 contracts, such that many of its contracts would never be profitable at any stage of their life-

 cycle, without disclosing those facts; and (3) Ericsson’s financial statements regarding its

 contracts were materially misleading insofar as they were tainted by inaccurate treatment of

 costs and revenues such that loss-making contracts were not recognized as losses in the

 appropriate quarter.

         217.     Furthermore, the opening letter contained statements that were false and omitted

 material information because: (1) it claimed that Ericsson had “best-in-class margins” and that

 the “global cost and efficiency program [was] progressing according to plan,” while failing to

 disclose that Ericsson was amassing negative margin contracts and was failing to accurately

 report the costs associated with its contracts in ways that affected its margins; (2) it claimed

 that Ericsson had “best-in-class margins,” while failing to disclose that reported margins were




                                                 79
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 84 of 116



affected by the premature recognition of revenue; and (3) it claimed that Ericsson’s “core

strategy remains unchanged,” when Ericsson had adopted an undisclosed strategy of

aggressively taking on low-margin or negative-margin contracts.

       218.        Like the 2013 and 2014 annual reports filed on Form 20-F, the 2015 Annual

Reports also represented that the financial statements provide a fair view of the Company’s

financial position, results of operations, and risks and uncertainties and were otherwise

prepared in conformance with IFRS. Similarly, the 2015 Annual Reports provided solid

examples of how the Company complied with IFRS, representing, in part, that: (1) “[t]he

profitability of contracts is periodically assessed, and provisions for any estimated losses are

made immediately when losses are probable”; and (2) “Revenue is recognized when the

services have been provided, generally pro rata over the contract period.” These statements

were false and misleading for the same reasons as the substantially similar, if not identical,

statements in the Company’s other annual reports.

       219.        Finally, Ericsson’s 2015 Annual Report filed on Form 20-F was also

accompanied by SOX certifications signed by Defendants Vestberg and Frykhammar, which

were false and materially misleading for the same reasons as the other SOX certifications

issued throughout the Class Period.

     D.       Reporting on the Year 2016 & SvD Article Response

              1.        April 21, 2016—Ericsson Publishes 1Q2016 Results

       220.        On April 21, 2016, Ericsson published its 1Q2016 results, which presented and

incorporated information regarding and/or derived from sales, margins, income and revenue

that was false and materially misleading, and omitted facts necessary to render such

information non-misleading, for the same reasons as Ericsson’s previously reported financial

information during the Class Period.


                                                80
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 85 of 116



       221.    Additionally, the financial report included a letter from Defendant Vestberg

stating that “Professional Services sales were stable with growth in Consulting and Systems

Integration driven by transformation projects and stable Managed Services sales with 21

contracts signed in the quarter.” Furthermore, during the morning conference call associated

with Ericsson’s 1Q2016 results, hosted by Defendants Frykhammar and Vestberg, Defendant

Frykhammar stated:

              So network rollout, that was mainly due to lower activity. The
              underlying margin continues to be good, so this is mainly under-
              absorption. I hope everyone understands what we mean by that.
              And then you have the operating margin in professional services.
              That was weak in the quarter. And that is also -- part of it is related
              to under-absorption as well, but most of it is what I would call
              growing pains.

       222.    These statements were false and materially misleading, and omitted information

necessary to be non-misleading, because: (1) they spoke positively of the NRO business’

margins, while failing to disclose that Ericsson was amassing negative margin contracts and

was failing to accurately report the costs associated with the Company’s contracts; and (2) they

attributed low margins in the Professional Services business—which included Managed

Services—to “growing pains” without disclosing that Ericsson was amassing negative margin

contracts and was failing to accurately report the costs associated with its contracts.

       223.    On April 21, 2016, Ericsson also published a press release, stating that the

Company “remains fully committed to drive cost reduction and efficiencies, including

delivering on its SEK 9 b. net savings efficiency program during 2017.” This statement was

likewise false and materially misleading, and omitted facts necessary to render it non-

misleading, because it claimed that Ericsson was committed to cost reduction while failing to




                                                81
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 86 of 116



disclose that Ericsson was amassing negative margin contracts and was failing to accurately

report the costs associated with its contracts.

              2.        July 18, 2016—Ericsson Publishes Response to the SvD Article

       224.        On July 17, 2016, the SvD Article stated that concerns were growing internally

within Ericsson regarding the Company’s use of aggressive accounting. As detailed herein, the

article chronicled the Company’s business practice of prematurely recognizing revenue.

       225.        On July 18, 2016, Ericsson posted a response to the SvD Article on its website,

in which it denied having prematurely recognized revenue and represented: “The claim that

Ericsson in a wrongful way has reported income in its accounting is not correct[.]” In the

same response, Ericsson further represented, in pertinent part, as follows:

              The claim that Ericsson in a wrongful way has reported income
              in its accounting is not correct. The principle for revenue
              recognition is described in the company’s annual report in note
              C1, Significant accounting policies, p. 63 and onwards[.]

              Revenue is recognized when risks and rewards have been
              transferred to the customer, with reference to all significant
              contractual terms, when:

                        • The product or service has been delivered

                        • The revenue amount is fixed or determinable

                        • The customer has received and activation has been
                        made of separately sold software

                        • Collection is reasonably assured

              Estimations of contractual performance criteria impact the
              timing and amounts of revenue recognized and may therefore
              defer revenue recognition until the performance criteria are met.
              Regarding frame agreements and longer services contracts, the
              following applies: Distribution and/or accrual related to criteria
              for delivery-type contracts, ie contracts that relate to delivery,
              installation, integration of products and provision of related
              services, normally under multiple elements contracts. Under
              multiple elements contracts, accounting is based on that the


                                                  82
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 87 of 116



              revenue recognition criteria are applied to the separately
              identifiable components of the contract.

       226.        These statements—including Ericsson’s wholesale denial of having engaged in

the premature recognition of revenue—were false and materially misleading, and omitted facts

necessary to be non-misleading, because Ericsson: (1) claimed it was “not correct” that the

Company had reported income “in a wrongful way,” when in fact the Company had an

ongoing practice of prematurely recognizing revenue without disclosing the conduct that

resulted in such improper accounting practices; (2) addressed the allegation that Ericsson’s

“accounting is inflated,” while failing to disclose that Ericsson was prematurely recognizing

revenue, amassing negative margin contracts, and failing to accurately report the costs

associated with its contracts; and (3) described the accounting principles that Ericsson

purported to follow, which the Company regularly violated.

       227.        Accordingly, Defendants continued to conceal Ericsson’s pervasive and

improper cost accounting and revenue recognition practices even after having caused the

Company to post a response to the SvD Article, which continued to mislead investors

regarding the scope of the Company’s misconduct.

              3.        July 19, 2016—Ericsson Publishes 2Q2016 Results

       228.        On July 19, 2016, Ericsson published its 2Q2016 results, which presented and

incorporated information regarding and/or derived from sales, margins, income and revenue

that was false and materially misleading, and omitted facts necessary to render such

information non-misleading, for the same reasons as Ericsson’s previously reported financial

information during the Class Period.

       229.        The July 19, 2016 report included a letter from Defendant Vestberg, stating:

“Actions have been implemented to restore Global Services profitability . . . Losses in



                                                 83
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 88 of 116



Network Rollout have been significantly reduced and the operating margin, excluding

restructuring charges, for Professional Services has gradually improved to 10% in the

quarter.” The letter also stated that “[t]o manage the lower demand for mobile broadband

investments, a set of significant actions has been initiated to further drive efficiency

improvements and reduce cost.” Additionally, the report itself stated that “Global Services

operating income improved significantly driven by rightsizing activities in service delivery

operations and performance improvement in transformation projects.”

       230.    These statements were false and materially misleading, and omitted information

necessary to render such statements non-misleading, because they conveyed the impression

that Ericsson had taken affirmative steps to reduce costs and was otherwise committed to

reducing costs, while failing to disclose that Ericsson was amassing negative margin NRO

contracts and was failing to accurately report the costs associated with its contracts.

       231.    During the conference call associated with Ericsson’s 2Q2016 results, hosted by

Defendants Frykhammar and Vestberg, Defendant Frykhammar discussed the SvD Article,

acknowledging that it reported that “Ericsson had made the incorrect accounting on certain

items.” Indicating that “that was something that really made both Hans and myself [sic] very

upset,” he indicated that the Company had responded with a website post and represented that

it “was very important for Hans and me to clearly make a statement.” Lastly, he reiterated the

primary point of the Company’s comment on the article, stating: “That article had very many

faults in it and it was incorrect.”

       232.    In truth, however, the article accurately detailed Ericsson’s aggressive

accounting practices and premature revenue recognition—a fact about which investors




                                               84
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 89 of 116



 remained in the dark until the Company later announced the need for significant provisions to

 compensate for such practices.

                4.        October 21, 2016—Ericsson Publishes 3Q2016 Results

         233.        On October 21, 2016, Ericsson published its 3Q2016 results, which presented

 and incorporated information regarding and/or derived from sales, margins, income and

 revenue that was false and materially misleading, and omitted facts necessary to render such

 information non-misleading, for the same reasons as Ericsson’s previously reported financial

 information during the Class Period.

         234.        The October 21, 2016 report included a letter from Defendant Frykhammar,

 stating: “The positive effect of the cost and efficiency program did not offset the sharp

 decline in gross income.” This statement was false and materially misleading, and omitted

 facts necessary for it to be non-misleading, because it claimed that Ericsson’s “cost and

 efficiency program” was having “positive effects,” while failing to disclose that Ericsson was

 amassing negative margin contracts and was failing to accurately report the costs associated

 with its contracts.

                5.        January 26, 2017—Ericsson Publishes 4Q2016 Results

         235.        On January 26, 2017, Ericsson published its 4Q2016 results, which included a

letter from Defendant Ekholm and presented and incorporated information regarding and/or

derived from sales, margins, income and revenue that was false and materially misleading, and

omitted facts necessary to render such information non-misleading, for the same reasons as

Ericsson’s previously reported financial information during the Class Period.




                                                  85
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 90 of 116



                   6.        March 3, 2017 and April 26, 2017—Ericsson Publishes 2016 Annual
                             Report

            236.        On March 3, 2017, Ericsson published its 2016 Swedish Annual Report. The

 2016 Swedish Annual Report was signed by Defendant Ekholm, among others, and the report

 opened with a letter to investors signed by Defendant Ekholm. Subsequently, on April 26,

 2017, Ericsson filed its Form 20-F with the SEC, attaching the Company’s 2015 Swedish

 Annual Report as exhibit 15.1. The Form 20-F was signed by Roland Hagman and Nina

 Macpherson, who at the time held the titles at Ericsson of Vice President Group Controller and

 Senior Vice President Chief Legal Officer, respectively.

            237.        These annual reports presented and incorporated information regarding and/or

 derived from sales, margins, income and revenue that was false and materially misleading, and

 omitted facts necessary to render such information non-misleading, for the same reasons as the

 financial information reported previously during the Class Period.

            238.        Additionally, the 2016 Annual Reports contained other representations that

 were false and materially misleading for substantially similar reasons, as follows:

                   (a)       The 2016 Swedish Annual Report stated that “In the near term, this

means we prioritize profitability over growth.”

                   (b)       The 2016 Swedish Annual Report stated that “To adapt operations to a

lower mobile broadband market, the Company has intensified actions to reduce cost of sales

further.”

                   (c)       The 2016 Swedish Annual Report stated that “In telecom services, the

Company monetizes its strong global footprint in managed services, with more than 300

ongoing contracts.”




                                                      86
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 91 of 116



                  (d)     The 2016 Swedish Annual Report stated that “The Company believes that

it has reached a good balance of contracts in the transition, transformation and optimization

phases.”

                  (e)     The 2016 Swedish Annual Report stated that “During 2016, the market

situation became increasingly challenging, mainly driven by a weak macro-economic

environment. As a result, the Company increased its focus on improving profitability.”

                  (f)     The 2016 Swedish Annual Report stated that “The global cost and

efficiency program, first initiated in November 2014, and expanded in 2016, progressed

according to plan.”

                  (g)     The 2016 Swedish Annual Report stated that “The effort to improve

Network Rollout profitability continues through efficiency improvements including

implementation of global methods and tools.”

           239.     The above statements were false and materially misleading, and omitted

 material information necessary to be non-misleading, because: (1) Ericsson continued taking

 on loss-making contracts; (2) Ericsson was amassing a large number of loss-making contracts,

 such that many of its contracts would never be profitable at any stage of their life-cycle,

 without disclosing those facts; and (3) Ericsson did not prioritize profitability or cost cutting

 over growth and instead took on loss-leading and loss-making contracts.

           240.     Furthermore, while describing Ericsson’s Managed Services business, the 2016

 Swedish Annual Report stated that:

                  The Managed Services business model includes three phases. The
                  initial phase, the transition, is coupled with lower profitability, as it
                  involves up-front costs when staff and expertise are transferred
                  from the customer to Ericsson. In the second phase, the
                  transformation phase, Ericsson introduces its global processes,
                  methods and tools and implements a global delivery model. In the



                                                     87
           Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 92 of 116



                   third phase, Ericsson focuses on optimization and
                   industrialization by simplifying, implementing and consolidating
                   resources, processes, methods and tools to allow for improved
                   profitability. Managed services contracts are normally 5-7 years
                   long. The first two phases last for 1-1.5 years while the
                   optimization phase represents the remainder of the contract
                   period.

            241.    These statements were false and materially misleading, and omitted material

     facts necessary to be non-misleading, because they assured investors that Managed Services

     contracts operated with improved profitability after 1-1.5 years, when many of them were loss-

     leading and loss-making contracts that would never be profitable. The assurance is striking

     when compared to the prior sentence, which also gives a range of years (for the entirety of the

     contract) but prefaces that statement with the qualifying word “normally.” The prior paragraph

     in the 2016 Annual Report also described other contracts in several phases and qualified each

     term with the word “normally.”13

            242.    Like the 2013, 2014 and 2015 annual reports filed on Form 20-F, the 2016

     Annual Reports also represented that the financial statements provide a fair view of the

     Company’s financial position, results of operations, and risks and uncertainties and were

     otherwise prepared in conformance with IFRS. Similarly, the 2016 Annual Reports provided

     solid examples of how the Company complied with IFRS, representing, in part, that: (1) “[t]he

     profitability of contracts is periodically assessed, and provisions for any estimated losses are

     made immediately when losses are probable”; and (2) “Revenue is recognized when the

     services have been provided, generally pro rata over the contract period.”


13
     The relevant portion of that prior paragraph, which does not relate to Managed Services, states:
“When the network is up and running and demands for capacity expansions and quality improvements
arise, profitability increases, driven by an increased share of software sales, network densification and
less complex hardware installations, network optimization and customer support. This phase is called the
capacity phase. The coverage phases are normally 1–2 years while the capacity phase lasts until the
equipment is phased out, normally after 7–10 years in operation.” (Emphasis added).


                                                   88
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 93 of 116



       243.        In truth, for the reasons detailed herein, Ericsson’s financial statements and

results were not prepared in accordance with, and did not conform, to IFRS and did not provide

a fair view of the Company’s financial position. For example, as explained herein, Ericsson

did not immediately make provisions for losses when they were probable and failed to

accurately report the costs associated with its contracts, while prematurely recognizing

revenue.

       244.        Finally, Ericsson’s 2016 Annual Report on Form 20-F was accompanied by

SOX certifications signed by Defendants Ekholm and Mellander, which were false and

materially misleading for the same reasons as the other SOX certifications issued throughout

the Class Period.

     E.       Disclosures of Provisions and 1Q2017 Results

              1.        Initial Disclosure of Contract Provisions

       245.        On March 28, 2017, Ericsson issued a press release entitled “Ericsson presents

focused business strategy,” in which the Company stated that “provisions of an estimated SEK

7-9 b. will be required in Q1, triggered by recent negative developments related to certain large

customer projects.”

       246.        On the morning of March 28, 2017, in connection with the previously

mentioned press release, Ericsson hosted a conference call with financial analysts. Defendant

Ekholm and Peter Nyquist (“Nyquist”), Vice President of Investor Relations at Ericsson,

participated in the call, which was introduced as “Ericsson’s Analyst and Media Conference

Call.” During the call, an analyst asked if the provisions related to “1 or 2 isolated incidents”

in an attempt to understand how far-reaching the issues were within Ericsson. Defendant

Ekholm responded:




                                                  89
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 94 of 116



                 What we feel is that is for some very specific contracts and few
                 compared to the total portfolio, but where we see that we need to
                 allocate more resources in order to deliver on the projects. And
                 that’s why we make the provision. And I think it should be
                 viewed as isolated incidents, and things like that happens when
                 you deliver new technology. And it’s unfortunate, and of course,
                 we should avoid them. But that’s why we make the provision.

        247.      During the conference call, an analyst asked whether Ericsson intends to remain

in the line of business where the provisions occurred and whether it was a “structural

problem.” He framed the question in the negative asking: “It’s not a structural problem . . .”

and Defendant Ekholm responded, “Exactly.”

        248.      Additionally, on the afternoon of March 28, 2017, in connection with the

previously mentioned press release, Ericsson hosted a conference call with financial analysts.

Defendants Ekholm and Mellander, as well as Nyquist, participated in the call, which was

introduced as “Ericsson’s Analyst and Media Conference Call.” During the morning session of

the conference call, Defendant Ekholm stated that “we’re taking some provisions on contracts

that we’re -- that we have seen during Q1.” He further represented, during the afternoon

session, that:

                 In addition, we have reviewed our contract portfolio and project
                 portfolio. And what we see here is that due to some specific
                 events related to certain large customer projects, we have a need
                 to take a provision of SEK 7 billion to SEK 9 billion in Q1. I
                 would say here, we have a fairly large -- or large number of
                 projects ongoing, and these are specific and certain of the large
                 ones that we’re taking the provision against.

        249.      Although these statements partially revealed the Company’s precarious position

and questionable accounting practices, they nevertheless conveyed the materially misleading

impression that the issues requiring the provisions and related to the provision were narrowly

confined to the few specific contracts at issue, when those issues were in fact of far wider

breadth—and the statements still failed to disclose, and rather actively concealed, that Ericsson


                                                90
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 95 of 116



was amassing negative margin contracts and was failing to accurately report the costs

associated with its contracts in ways that affected its financial performance and metrics.

               2.        April 25, 2017—1Q2017 Financial Results

        250.        On April 25, 2017, Ericsson published its 1Q2017 results, which included a

letter from Defendant Ekholm. The financial information reported was false and materially

misleading, and omitted facts necessary to render such information non-misleading, because:

(1) it incorporated data that was tainted by Ericsson’s failure to accurately report loss-making

contracts; (2) it incorporated data that was tainted by Ericsson’s failure to accurately report the

costs associated with its contracts; and (3) it incorporated data that was tainted by Ericsson’s

practices of prematurely recognizing revenue.

        251.        On April 25, 2017, in connection with the previously mentioned press release,

Ericsson hosted a conference call with financial analysts. Defendant Ekholm, Defendant

Mellander, and Nyquist participated in the call, which was introduced as “Ericsson’s Analyst

and Media Conference Call.” During the morning conference call, Defendant Mellander stated

that: “When it comes to the provisions and adjustments that are related to customer contract,

these are really triggered by some negative development that occurred late in the quarter. And

this relates to certain specific customer contracts . . . .”

        252.        During the conference call, an analyst asked “And how many projects do we

talk about?” Defendant Mellander responded:

               It’s a limited number of projects. And we have thoroughly gone
               through business cases and estimated the need and to make
               provisions for cost that we don’t believe will be recovered. Of
               course, this is a project business and certain uncertainty, this is, by
               nature, a provision which is an estimate based on all the available
               inside facts and plans that we have.




                                                  91
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 96 of 116



       253.    In the afternoon of April 25, 2017, Ericsson hosted another conference call with

financial analysts. Defendant Ekholm, Defendant Mellander and Nyquist participated in the

call, which was introduced as “Ericsson’s Analyst and Media Conference Call.” During the

call, Defendant Mellander said: “part of the SEK 8.4 billion also [involves] provisions in

connection with some specific projects.” He further stated: “When it comes to the write-offs

and the provisions that you talked about that, it’s really related to some specific customer

commitments and contracts that we have where we have had negative development in those

contracts.”

       254.    During the conference call an analyst asked, “in terms of your contracts, do you

anticipate any further provisions as some of your other customers try to renegotiate them?”

And Defendant Mellander said:

              When it comes to further provisions, I would say, I mean, by
              definition, what we have visibility on now is what we have taken
              action on in the quarter. So all the provisions we have done is
              based on our assessment of the current situation. And this is all we
              have visibility on now. Of course, as in any project business, you
              don’t know if this is -- it has an inherent risk to it, of course, this
              type of business. But we don’t have any more visibility into that at
              the moment.

       255.    Although these statements further partially revealed the Company’s precarious

position and questionable accounting practices, they nevertheless conveyed the materially

misleading impression that the issues requiring the provisions and related to the provisions

were narrowly confined to the few specific contracts at issue, when those issues were in fact of

far wider breadth—and the statements still failed to disclose, and rather actively concealed, that

Ericsson was amassing negative margin contracts and was failing to accurately report the costs

associated with its contracts in ways that affected its financial performance and metrics.




                                                92
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 97 of 116



       256.    As detailed herein, it was not until July 17, 2017 that Defendants finally

revealed information sufficient to apprise investors of the panoply of accounting improprieties

in which Ericsson had engaged during the Class Period.

     F.       Ericsson Mispresented Information Regarding Scoping and Thereby
              Assumed a Duty to Disclose Its Scoping and Revenue Recognition Practices

       257.    In the 2013, 2014, 2015 and 2016 Annual Reports, Ericsson addressed its

Managed Services business, noting “[c]ontracts for such services normally cover several years

and generate recurring revenues.” Yet the Company also represented that “contracts have

been, and may in the future be, terminated or reduced in scope, which has negative impacts

on sales and earnings.” These statements, taken together and in context, conveyed the

materially misleading impression that Ericsson’s long-term and other contracts were

predominately susceptible to termination or a reduction in scope.

       258.    In truth, when issuing these statements, the Company was consistently and

regularly improperly scoping contracts at their inception, which presented the substantial

likelihood—indeed, the certainty—that the contract price and revenues promised under the

contract could not adequately compensate for the tremendous costs the Company would

shoulder to perform the contract as their scopes dramatically expanded. Accordingly, Ericsson

flatly misrepresented its true business practice in representing that contracts were largely at risk

of termination or a reduction in scope, because, in actuality, the reverse was true: the

Company’s current contracts were experiencing—and future contracts were at risk of—

exponential scope increases as performed, all of which had negatively impacted, and was

negatively impacting and threatening, sales and earnings (and related financial metrics).

       259.    Additionally, by addressing the scope of its contracts and the ramifications of

contract termination or a reduction in scope, Ericsson’s statements gave rise to an obligation to



                                               93
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 98 of 116



disclose its business practice of improperly scoping contracts and prematurely recognizing

revenue—and the historical, current and expected consequences of such conduct on the

Company’s operations, condition, and financial performance.

     G.       Ericsson Had an Independent and Affirmative Obligation to Disclose Trends
              and Uncertainties in Its Forms 20-F During the Class Period

       260.    Item 5 of Form 20-F—entitled “Operating and Financial Review and

Prospects”—calls for “management’s explanation of factors that have affected the company’s

financial condition and results of operations for the historical periods covered by the financial

statements, and management’s assessment of factors and trends which are anticipated to have a

material effect on the company’s financial condition and results of operations in future

periods.”

       261.     Item 5.D of Form 20-F—entitled “Trend information”—requires a company to

“discuss, for at least the current financial year, any known trends, uncertainties, demands,

commitments or events that are reasonably likely to have a material effect on the company’s

net sales or revenues, income from continuing operations, profitability, liquidity or capital

resources, or that would cause reported financial information not necessarily to be indicative of

future operating results or financial condition.”

       262.    As detailed herein, Ericsson’s increasing reliance on loss-leading contracts—

which were improperly scoped from inception—constituted a known trend that required

disclosure and threatened to materially impact, and actually materially impacted, the

Company’s financial condition and results of operation when the Company could no longer

carry the contracts on its books. Likewise, Ericsson’s continued, premature recognition of

revenue constituted a known trend for substantially the same reasons—and threatened the

reversal of substantial amounts of revenue, if not the need to record provisions and related



                                               94
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 99 of 116



 write-downs, possibly all in a single quarter. Similarly, Ericsson’s formalized shift toward

 aggressive low margin contracts—through programs such as “Feed the Gorilla” and “Bare

 Bone Tender Scoping”—should have been disclosed as a trend within the Company.

        263.    Moreover, Ericsson’s pervasive accounting and contract management

 practices—whereby the Company understated and deferred significant contract costs and

 prematurely recognized revenue—presented known uncertainties, given the deleterious impacts

 those practices could (and did) have on the Company if (and when) it could no longer sustain

 them or stave off their consequences.

        264.    Item 303 of SEC Regulation S-K also required disclosure of information

 concerning such trends and uncertainties, and, even if not applicable to Ericsson, should and

 would have informed its disclosure obligations.

        265.    Accordingly, Ericsson had an independent and affirmative obligation to disclose

 information concerning these trends and uncertainties—and their potential financial impact—

 in its Forms 20-F throughout the Class Period. The failure to disclose such information

 rendered the Forms 20-F during the Class Period false and materially misleading—not only

 because such nondisclosure conveyed the impression to investors that the Company had

 already disclosed all required information concerning such trends and uncertainties, but also

 because the omission of such information was materially misleading in and of itself.

VII.   ADDITIONAL ALLEGATIONS SUPPORTING DEFENDANTS’ SCIENTER

        266.    At all relevant times, Defendants acted with scienter in making the materially

 false and misleading statements and omissions alleged herein. Defendants had actual

 knowledge that the statements and omissions made by them were false and misleading, or

 acted with reckless disregard for the truth or falsity of those statements and omissions.

 Defendants’ intent to deceive, or reckless disregard for the truth, is demonstrated by substantial


                                                95
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 100 of 116



direct and circumstantial evidence supporting a strong inference of scienter, as discussed above

and herein.

        267.    The Individual Defendants, by virtue of their knowledge of the true facts

regarding Ericsson, their control over, receipt, and/or modification of Ericsson’s allegedly

materially misleading statements and omissions, and/or their positions with the Company that

made them privy to confidential information concerning Ericsson, participated in the

fraudulent scheme alleged herein. The scheme deceived the investing public regarding

Ericsson’s business, operations, and management, as well as the intrinsic value of Ericsson’s

securities, and caused Plaintiffs and members of the Class to purchase Ericsson’s ADS at

artificially inflated prices.

      A.       The Fraud Was a Widespread and Pervasive Corporate Scheme Directed
               from the Highest Levels of Management

        268.    As detailed herein, former Ericsson employees have provided corroborating

accounts of the Company’s widespread business practice, openly endorsed and directed by

management, of improperly scoping contracts intentionally for the purpose of gaining market

share, pushing costs into the future, and prematurely recognizing revenue.

        269.    For example, FE 1 explained that pushing costs into future quarters was a

“normal practice” at the Company, and that contracts involving Verizon—one of Ericsson’s

largest customers—were “notorious” for having costs pushed out, while it was also common to

defer quarterly costs on AT&T projects. Moreover, multiple former employees—including

FEs 1, 2, 3 and 5—were familiar with the “Feed the Gorilla” campaign, an aggressive internal

directive approved by Ericsson’s Head of North America, which prioritized signing contracts at

any cost above prudent risk management and scoping at the outset of a project. Additionally,

FE 7 indicated that the decision to take on low to no margin Managed Services projects was



                                              96
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 101 of 116



made by Swedish headquarters—where all of the Individual Defendants worked. In fact, FE 6

confirmed that Defendants Vestberg and Mandersson were personally involved in negotiations

with global carriers such as France Telecom and Verizon.

       270.    Furthermore, the FEs worked in locations spread around Ericsson’s worldwide

operations, which lends credibility to their accounts and provides increased assurance of their

reliability in having access to facts concerning the fraudulent scheme alleged herein.

       271.    Finally, Ericsson could not have perpetrated the illicit business practices

described herein—including improperly scoping contracts and pushing out costs, purposely

aggregating money-losing contracts, and prematurely recognizing revenue—without the

involvement, input or approval of management or other executives authorized to direct the

Company’s business.

       272.    Moreover, the Individual Defendants and/or others with authority and control

over the Company authored, issued and/or approved the dissemination of the misleading

statements identified herein, or otherwise caused the Company to withhold information the

Company had an obligation to produce (whether such information was necessary to render

certain statements non-misleading or otherwise). Accordingly, the scienter of the individuals

who authorized, directed and carried out these business practices and disclosures is imputed to

Ericsson—even if their identities are not now known—under the corporate scienter doctrine.

       273.    For the avoidance of doubt, in addition to imputing the Individual Defendant’s

knowledge and information to Ericsson, the Company is also imputed with the knowledge of

its other employees—including Geha, head of the Managed Services business.




                                              97
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 102 of 116



     B.       Defendants Had Access to and Reviewed Information Concerning Ericsson’s
              Long-Term Contracts

       274.    Defendants admitted that they periodically reviewed the costs and losses

associated with long-term contracts and that they periodically reviewed whether any provisions

or write-downs were necessary. In fact, as detailed herein, Defendants affirmatively

represented in the annual reports throughout the Class Period that “profitability of contracts is

periodically assessed, and provisions for any estimated losses are made immediately when

losses are probable.”

       275.    The FEs also confirmed that Defendants received and reviewed information

concerning the long-term contracts at the center of the fraudulent course of conduct alleged,

and the Individual Defendants who signed the SOX certifications attested to the effectiveness

of the Company’s internal controls—controls designed to ensure that management was aware

of all material information concerning the Company.

     C.       The Magnitude of the Fraud and the Timing of the Provisions and Write-
              Downs Support Scienter

       276.    The magnitude and timing of the provisions announced and recorded during the

Class Period also support a strong inference of scienter.

       277.    As if the Company’s intentional practice of improperly scoping contracts was

not enough to establish that Defendants knew the Company regularly entered into money-

losing contracts, FE 5 confirmed that Ericsson would have known six to twelve months after

starting a project that there would be cost overruns.

       278.    The necessary provisions were also enormous. On March 28, 2017, Ericsson

revealed that it would be taking provisions between SEK 7-9 billion ($900 million to $1.16

billion)—a number later confirmed, on April 25, 2017, at SEK 8.4 billion ($1.08 billion). This

provision was significantly more than four times Ericsson’s entire 2016 profit and more than


                                               98
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 103 of 116



half of Ericsson’s 2015 profit. If Defendants were in fact reviewing costs every quarter and

taking provisions when they should have, then the $1 billion write-down would have been

incremental over the course of several years and would not have occurred in one fell swoop.

       279.    The timing of the March 28, 2017 write-down is also revealing. Only 25-days

earlier, Ericsson issued its 2016 Swedish annual report (on March 3, 2017), confirming that it

had adequate internal controls and complied with the applicable accounting standards. And yet

a single quarter after disclosing the need for the March 2017 write-down, Ericsson revealed it

would need to take additional provisions of SEK 3-5 billion ($386-$643 million in U.S.

dollars), and that 42 of Ericsson’s Managed Services contracts were loss-making and required

renegotiation or exit.

     D.       The SvD Article and Response Demonstrate Defendants’ Scienter

       280.    Even if Defendants were somehow previously unaware of the pervasive revenue

recognition practices occurring at the Company for some time (a conclusion belied by the

allegations herein), the SvD Article—published on July 17, 2016, and based on the accounts of

a then-current employee and a former employee—exposed those practices to them. Indeed,

Ericsson responded to the article the next day, purporting to deny the reported accounting

improprieties—a response that Defendants Frykhammar and Vestberg personally directed, as

their statements evidence.

     E.       The Misstatements Relate to Ericsson’s Core Operations and Further
              Demonstrate Defendants’ Scienter

       281.    In its 2014-2016 Annual Reports, Ericsson indicated that it “derives most of its

sales from large, multi-year agreements.” The fraud described herein relates entirely to

Ericsson’s long-term contracts—a core business operation to which all of the misstatements

alleged relate. That the scheme involved a central component of Ericsson’s business further



                                             99
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 104 of 116



 supports a strong inference that Defendants had knowledge—or were at least reckless in not

 knowing—of the illicit practices at the heart of the fraud.

      F.       The SOX Certifications Support a Finding of Scienter

        282.    By signing SOX certifications in which they represented that they had designed

 effective disclosure controls and procedures, the Individual Defendants acknowledged their

 responsibility to ensure that material information was known to management and appropriately

 incorporated into the Company’s SEC filings and other corporate communications directed to

 investors. Knowledge of the improper accounting and other practices described herein is thus

 imputed to the Individual Defendants and management. Nevertheless, at the very least, signing

 the SOX certifications—which themselves were false and materially misleading—evidences

 the Individual Defendants’ recklessness.

VIII. LOSS CAUSATION

        283.    During the Class Period, as detailed herein, Defendants engaged in a scheme to

 deceive the market and a course of conduct that artificially inflated the price of Ericsson’s ADS

 and operated as a fraud or deceit on Class Period purchasers of Ericsson’s ADS by failing to

 disclose and misrepresenting the adverse facts detailed herein. Later, when Defendants’ prior

 misrepresentations and fraudulent course of conduct were revealed to the market, the price of

 Ericsson’s ADS declined significantly as the prior artificial inflation was released from the

 Company’s ADS price.

        284.    As a result of their purchases of Ericsson’s ADS during the Class Period,

 Plaintiffs and the other Class members suffered economic loss, i.e., damages, under the federal

 securities laws. Defendants’ false and misleading statements had the intended effect and

 caused Ericsson’s ADS to trade at artificially inflated levels throughout the Class Period,

 closing at $11.99 per share on April 24, 2013 (the first day of the Class Period), closing at a


                                               100
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 105 of 116



high of $14.19 per share on September 18, 2013, and then falling to $6.07 per share at closing

on July 18, 2017.

       285.    By concealing from investors, the adverse facts detailed herein, Defendants

presented a misleading picture of Ericsson’s business and prospects. As Defendants began to

reveal these adverse facts to the market, the price of Ericsson’s ADS fell dramatically. On the

day of the partial revelation of the truth, March 28, 2017, Ericsson’s ADS fell from a closing

price of $6.69 on the prior day to $6.45—a 3.59% drop. On the date of the second revelatory

disclosure, July 18, 2017, Ericsson’s ADS fell from a closing price of $7.28 on the prior day to

$6.07—a 16.62% drop. This decline removed the artificial inflation from the price of

Ericsson’s ADS, causing economic loss to investors who had purchased Ericsson’s ADS

during the Class Period.

       286.    The decline in the price of Ericsson’s ADS following these revelations was a

direct result of the nature and extent of Defendants’ fraudulent misrepresentations being

revealed to investors and the market. The timing and magnitude of the price declines in

Ericsson’s ADS and analyst reactions to the news, individually and collectively, negate any

inference that the loss suffered by Plaintiffs and the other Class members was caused by

changed market conditions, macroeconomic or industry factors, or Company-specific facts

unrelated to Defendants’ fraudulent conduct.

       287.    The economic loss, i.e., damages, suffered by Plaintiffs and the other Class

members was a direct result of Defendants’ fraudulent scheme and course of conduct to

artificially inflate the price of Ericsson’s ADS and the subsequent material decline in the value

of Ericsson’s ADS when Defendants’ prior misrepresentations, misleading half-truths and

other fraudulent conduct were revealed.




                                               101
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 106 of 116



IX.    APPLICATION OF THE PRESUMPTION OF RELIANCE

            288.     Plaintiffs are entitled to a presumption of reliance under Affiliated Ute Citizens

 of Utah v. United States, 406 U.S. 128 (1972), because the claims asserted herein are

 predicated upon omissions of material fact which there was a duty to disclose.

            289.     In the alternative, Plaintiffs are entitled to a presumption of reliance on

 Defendants’ material misrepresentations and omissions pursuant to the fraud-on-the-market

 theory because:

                   (a)    Ericsson’s ADS were actively traded on the NASDAQ, an informationally

efficient market, throughout the Class Period;

                   (b)    Ericsson’s ADS traded at high weekly volumes during the Class Period;

                   (c)    as a regulated issuer, Ericsson filed periodic public reports with the SEC;

                   (d)    Ericsson regularly communicated with public investors by means of

established market communication mechanisms, including through regular dissemination of

press releases on the major news wire services and through other wide-ranging public

disclosures, such as communications with the financial press, securities analysts and other

similar reporting services;

                   (e)    the market reacted promptly to public information disseminated by

Ericsson;

                   (f)    Ericsson’s securities were covered by numerous securities analysts

employed by major brokerage firms who wrote reports that were distributed to the sales force

and certain customers of their respective firms. Each of these reports was publicly available and

entered the public marketplace. The firms who wrote analyst reports on Ericsson during the

Class Period include, but are not limited to, the following: Goldman Sachs, JPMorgan, Arete

Research, Charter Equity Research, Morgan Stanley, UBS, BofA Merrill Lynch, Raymond


                                                    102
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 107 of 116



James, Credit Suisse AG, Societe Generale Cross Asset Research, Citigroup Inc., Barclays PLC,

Handelsbanken Capital Markets AB, Agency Partners LLP, Danske Bank Markets Equity

Research, SEB, Exane BNP Paribas, and Natixis;

                (g)     the material misrepresentations and omissions alleged herein would tend

to induce a reasonable investor to misjudge the value of Ericsson’s ADS; and

                (h)     without knowledge of the misrepresented or omitted material facts alleged

herein, Plaintiffs and other members of the Class purchased shares of Ericsson’s ADS between

the time Defendants misrepresented or failed to disclose material facts and the time the true facts

began to be revealed.

X.     NO SAFE HARBOR

         290.    The statutory safe harbor provided by the PSLRA for forward-looking

 statements under certain circumstances does not apply to any of the materially false and

 misleading statements and omissions alleged herein.

         291.    First, Defendants’ statements and omissions alleged to be false and misleading

 relate to historical facts or existing conditions, and omissions are not protected by the statutory

 safe harbor. Defendants’ false and misleading statements and omissions alleged herein are not

 forward-looking because such statements: (1) relate to historical or current fact; (2) implicate

 existing conditions; and (3) do not contain projections of future performance or future

 objective. To the extent that any of the alleged false and misleading statements and omissions

 might be construed to touch on future intent, they are mixed statements of present facts and

 future intent and are not entitled to safe harbor protection with respect to the part of the

 statement that refers to the present.

         292.    Second, any purported forward-looking statements were not accompanied by

 meaningful cautionary language because any risks that Defendants warned of had already


                                                103
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 108 of 116



 come to pass, and any cautionary language did not mention important factors of similar

 significance to those actually realized. Additionally, to the extent Defendants included any

 cautionary language, such language was not meaningful because any potential risks identified

 by Defendants had already manifested. To the extent Defendants included any cautionary

 language, it was not precise and did not relate directly to any forward-looking statements at

 issue. Defendants’ cautionary language was boilerplate and did not change during the Class

 Period, despite the fact that conditions had materially changed.

        293.    Third, to the extent that there were any forward-looking statements that were

 identified as such, Defendants are liable because, at the time each of those forward-looking

 statements were made, the speaker knew the statement was false when made.

XI.   CLASS ACTION ALLEGATIONS

        294.       Plaintiffs bring this federal securities class action pursuant to Rule 23 of the

 Federal Rules of Civil Procedure on behalf of itself and all persons and entities that, during the

 proposed Class Period of April 24, 2013 through July 17, 2017, inclusive, purchased or

 otherwise acquired the publicly traded ADS of Ericsson, and were damaged thereby, except as

 excluded. Excluded from the Class are: (1) Defendants; (2) members of the immediate family

 of each of the Individual Defendants; (3) any subsidiary or affiliate of Ericsson; (4) the

 directors and officers of Ericsson during the Class Period, as well as the members of their

 immediate families; and (5) the legal representatives, heirs, successors, and assigns of any such

 excluded party.

        295.    The members of the Class are so numerous that joinder of all members is

 impracticable. In the United States, each Ericsson ADS represents one underlying Class B

 share and the ADS are traded on the NASDAQ. According to Ericsson’s 2016 Annual Report,

 there were more than 326 million ADS outstanding as of December 31, 2016 and over 3,800


                                                 104
      Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 109 of 116



 registered holders of such ADS, with a significant number of ADS held by banks, brokers

 and/or nominees for the accounts of their customers. While the exact number of Class

 members is unknown to Plaintiffs at this time and can only be ascertained through appropriate

 discovery, Plaintiffs believe that the proposed Class number is in the thousands and is

 geographically widely dispersed. Record owners and other members of the Class may be

 identified from records maintained by Ericsson or its transfer agent and may be notified of the

 pendency of this action by mail, using a form of notice similar to that customarily used in

 securities class actions.

         296.     Plaintiffs’ claims are typical of the claims of the members of the Class. All

 members of the Class were similarly affected by Defendants’ allegedly wrongful conduct in

 violation of the Exchange Act as complained of herein.

         297.     Plaintiffs will fairly and adequately protect the interests of the members of the

 Class and have retained counsel competent and experienced in class and securities litigation.

         298.     There is a well-defined community of interest in the questions of law and fact

 involved in this case. Common questions of law and fact exist as to all members of the Class,

 and predominate over any questions solely affecting individual members of the Class. The

 questions of law and fact common to the Class include:

                (a)    whether the federal securities laws were violated by Defendants’ acts and

omissions as alleged herein;

                (b)    whether the statements made to the investing public during the Class

Period contained material misrepresentations;




                                                 105
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 110 of 116



                (c)     whether Defendants’ statements omitted material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading;

                (d)     whether Defendants knew or recklessly disregarded that their statements

were false and misleading;

                (e)     whether and to what extent the market price of Ericsson’s ADS was

artificially inflated during the Class Period because of the material misstatements alleged herein;

                (f)     whether the Individual Defendants were controlling persons of Ericsson;

                (g)     whether reliance may be presumed pursuant to the fraud-on-the-market

doctrine and/or the presumption of reliance afforded by Affiliated Ute Citizens of Utah v. United

States, 406 U.S. 128 (1972); and

                (h)     whether the members of the Class have sustained damages as a result of

the conduct complained of herein and, if so, the proper measure of damages.

         299.     A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy because, among other things, joinder of all members of the

 Class is impracticable. Furthermore, because the damages suffered by individual Class

 members may be relatively small, the expense and burden of individual litigation make it

 impossible for members of the Class to individually redress the wrongs done to them. There

 will be no difficulty in the management of this action as a class action.

                                             COUNT I

                      Violation of §10(b) of the Exchange Act and Rule 10b-5
                         Promulgated Thereunder Against All Defendants

         300.     Plaintiffs repeat, incorporate, and reallege each and every allegation set forth

 above as if fully set forth herein.



                                                 106
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 111 of 116



        301.       This Count is asserted pursuant to Section 10(b) of the Exchange Act and Rule

10b-5 promulgated thereunder by the SEC against all Defendants.

        302.       As alleged herein, throughout the Class Period, Defendants, individually and in

concert, directly and indirectly, by the use of the means or instrumentalities of interstate

commerce, the mails, and/or the facilities of national securities exchanges, made untrue

statements of material fact and/or omitted to state material facts necessary to make their

statements not misleading and carried out a plan, scheme and course of conduct, in violation of

Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder. Defendants

intended to and did, as alleged herein: (i) deceive the investing public, including Plaintiffs and

members of the Class; (ii) artificially inflate and maintain the prices of Ericsson’s ADS; and

(iii) cause Plaintiffs and members of the Class to purchase Ericsson’s ADS at artificially

inflated prices.

        303.       The Individual Defendants were individually and collectively responsible for

making the false and misleading statements and omissions alleged herein and having engaged

in a plan, scheme and course of conduct designed to deceive Plaintiffs and members of the

Class, by virtue of having made public statements and prepared, approved, signed and/or

disseminated documents that contained untrue statements of material fact and/or omitted facts

necessary to make the statements therein not misleading.

        304.       As set forth above, Defendants made their false and misleading statements and

omissions and engaged in the fraudulent activity described herein knowingly and intentionally,

or in such a reckless manner as to constitute willful deceit and fraud upon Plaintiffs and the

other members of the Class who purchased Ericsson’s ADS during the Class Period.




                                                107
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 112 of 116



        305.    In ignorance of the false and misleading nature of Defendants’ statements and

omissions, and relying directly or indirectly on those statements or upon the integrity of the

market price for Ericsson’s ADS, Plaintiffs and other members of the Class purchased

Ericsson’s ADS at artificially inflated prices during the Class Period. But for the fraud,

Plaintiffs and members of the Class would not have purchased Ericsson’s ADS at such

artificially inflated prices.

        306.    As set forth herein, when Defendants began to reveal adverse, previously

undisclosed facts concerning the Company, the price of Ericsson’s ADS declined precipitously

and Plaintiffs and members of the Class were harmed and damaged as a direct and proximate

result of their purchases of Ericsson’s ADS at artificially inflated prices and the subsequent

decline in the price of that ADS when Defendants began to reveal such facts.

        307.    By virtue of the foregoing, Defendants are liable to Plaintiffs and members of

the Class for violations of Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder.

                                              COUNT II

                                Violation of §20(a) of the Exchange Act
                                  Against the Individual Defendants

        308.    Plaintiffs repeat, incorporate, and reallege each of the allegations set forth above

as if fully set forth herein.

        309.    This Count is asserted pursuant to Section 20(a) of the Exchange Act against

each of the Individual Defendants.

        310.    As alleged above, Defendants violated Section 10(b) of the Exchange Act and

Rule 10b-5 promulgated thereunder by making false and misleading statements in connection

with the purchase and sale of Ericsson’s ADS and by participating in a fraudulent scheme and



                                                 108
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 113 of 116



course of business or conduct throughout the Class Period. This fraudulent conduct was

undertaken with scienter and the Company is charged with the knowledge and scienter of each

of the Individual Defendants who knew of or acted with reckless disregard of the falsity of

their statements and the fraudulent nature of its scheme during the Class Period. Thus,

Ericsson is primarily liable under Section 10(b) of the Exchange Act.

       311.    As set forth above, the Individual Defendants were controlling persons of

Ericsson during the Class Period, due to their senior executive positions with the Company and

their direct involvement in the Company’s day-to-day operations, as well as their ability to

exercise and/or actual exercise of influence and control over the Company’s dissemination of

information.

       312.    By virtue of the foregoing, the Individual Defendants each had the power to

influence and control, and did influence and control, directly or indirectly, the decision-making

of Ericsson, including the content of its public statements with respect to the performance of

Ericsson’s contracts, its financial statements, its internal controls, and accounting practices

with respect to costs and recognition of revenue.

       313.    The Individual Defendants acted knowingly and intentionally, or in such a

reckless manner as to constitute willful fraud and deceit upon Plaintiffs and the other members

of the Class who purchased Ericsson’s ADS during the Class Period.

       314.    In ignorance of the false and misleading nature of the Company’s statements

and omissions, and relying directly or indirectly on those statements or upon the integrity of

the market prices for Ericsson’s ADS, Plaintiffs and other members of the Class purchased

Ericsson’s ADS at an artificially inflated price during the Class Period. But for the fraud,




                                               109
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 114 of 116



 Plaintiffs and members of the Class would not have purchased Ericsson’s ADS at artificially

 inflated prices.

         315.       As set forth herein, when Defendants subsequently began to reveal adverse,

 previously undisclosed facts concerning the Company, the price of Ericsson’s ADS declined

 precipitously and Plaintiffs and members of the Class were harmed and damaged as a direct

 and proximate result of their purchases of Ericsson’s ADS at artificially inflated prices and the

 subsequent decline in the price of that ADS when such facts began to be revealed.

         316.       By reason of the foregoing, the Individual Defendants are liable to Plaintiffs and

 the members of the Class as controlling persons of Ericsson in violation of Section 20(a) of the

 Exchange Act.

XII.   PRAYER FOR RELIEF

         317.       WHEREFORE, Plaintiffs, on behalf of themselves and the Class, respectfully

 pray for judgment against Defendants as follows:

                 (a)     Determining that this action is a proper class action maintained under

Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, certifying Plaintiffs as Class

representatives, and appointing Robbins Geller Rudman & Dowd LLP as Class counsel pursuant

to Rule 23(g);

                 (b)     Awarding Plaintiffs and the Class compensatory damages against all

Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial together with prejudgment interest thereon;

                 (c)     Awarding Plaintiffs and the Class their reasonable costs and expenses

incurred in this action, including but not limited to attorneys’ fees and costs incurred by

consulting and testifying expert witnesses; and

                 (d)     Granting such other and further relief as the Court deems just and proper.


                                                  110
     Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 115 of 116



XIII. JURY DEMAND

       318.   Plaintiffs demands a trial by jury of all issues so triable.

DATED: January 25, 2019                   ROBBINS GELLER RUDMAN
                                            & DOWD LLP
                                          SAMUEL H. RUDMAN
                                          JOSEPH RUSSELLO
                                          WILLIAM J. GEDDISH


                                                           /s/ Samuel H. Rudman
                                                          SAMUEL H. RUDMAN

                                          58 South Service Road, Suite 200
                                          Melville, NY 11747
                                          Telephone: 631/367-7100
                                          631/367-1173 (fax)
                                          srudman@rgrdlaw.com
                                          jrussello@rgrdlaw.com
                                          wgeddish@rgrdlaw.com

                                          Lead Counsel for Plaintiffs

                                          LABATON SUCHAROW LLP
                                          CHRISTOPHER J. KELLER
                                          CAROL C. VILLEGAS
                                          JAKE BISSELL-LINSK
                                          140 Broadway
                                          New York, NY 10005
                                          Telephone: 212/907-0700
                                          212/818-0477 (fax)
                                          ckeller@labaton.com
                                          cvillegas@labaton.com
                                          jbissell-linsk@labaton.com

                                          Additional Counsel for Plaintiffs




                                              111
       Case 1:18-cv-03021-JMF Document 52 Filed 01/25/19 Page 116 of 116



                                     CERTIFICATE OF SERVICE

       I, Samuel H. Rudman, hereby certify that on January 25, 2019, I authorized a true and

correct copy of the foregoing document to be electronically filed with the Clerk of the Court

using the CM/ECF system, which will send notification of such public filing to all counsel

registered to receive such notice.




                                                         /s/ Samuel H. Rudman
                                                        SAMUEL H. RUDMAN
